Exhibit 10.1

EXECUTION VERSION


CUSIP: 22748CAG9
Term Loan A CUSIP: 22748CAH7
Revolver CUSIP: 22748CAJ3
 
CREDIT AGREEMENT
 
dated as of June 22, 2016
 
among
 
CROSS COUNTRY HEALTHCARE, INC.,
as the Borrower
 
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors
 
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
 
and
 
 
SUNTRUST BANK,
as Administrative Agent, Swingline Lender and an Issuing Bank,
 
 
BMO HARRIS BANK, N.A.,
as Syndication Agent
 
and
 
BANK UNITED, N.A.
and
FIFTH THIRD BANK,
as Co-Documentation Agents
 
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Bookrunner
 
 

 
TABLE OF CONTENTS
Article I DEFINITIONS; CONSTRUCTION  
1
Section 1.1
Definitions
1
Section 1.2
Classifications of Loans and Borrowings
32
Section 1.3
Accounting Terms and Determination
33
Section 1.4
Terms Generally
33
Section 1.5
Letter of Credit Amounts
34
Section 1.6
Times of Day
34
Article II AMOUNT AND TERMS OF THE COMMITMENTS  
34
Section 2.1
General Description of Facilities
34
Section 2.2
Revolving Loans
34
Section 2.3
Procedure for Revolving Borrowings
35
Section 2.4
Swingline Commitment
35
Section 2.5
Term Loan A Commitment
36
Section 2.6
Funding of Borrowings
37
Section 2.7
Interest Elections
37
Section 2.8
Optional Reduction and Termination of Commitments
38
Section 2.9
Repayment of Loans
38
Section 2.10
Evidence of Indebtedness
39
Section 2.11
Optional Prepayments
40
Section 2.12
Mandatory Prepayments
40
Section 2.13
Interest on Loans
41
Section 2.14
Fees
42
Section 2.15
Computation of Interest and Fees
43
Section 2.16
Inability to Determine Interest Rates
43
Section 2.17
Illegality
44
Section 2.18
Increased Costs
44
Section 2.19
Funding Indemnity
45
Section 2.20
Taxes
46
Section 2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
49
Section 2.22
Letters of Credit
51
Section 2.23
Increase of Commitments; Additional Lenders
56
Section 2.24
Mitigation of Obligations
58
Section 2.25
Replacement of Lenders
58
Section 2.26
Reallocation and Cash Collateralization of Defaulting Lender Commitment
59
Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT  
60
Section 3.1
Conditions To Effectiveness
60
Section 3.2
Each Credit Event
63
Section 3.3
Delivery of Documents
64
Article IV REPRESENTATIONS AND WARRANTIES  
64
Section 4.1
Existence; Power
64
Section 4.2
Organizational Power; Authorization
64
Section 4.3
Governmental Approvals; No Conflicts
64
Section 4.4
Financial Statements
64
Section 4.5
Litigation and Environmental Matters
65
Section 4.6
Compliance with Laws and Agreements
65
Section 4.7
No Default
65

 
i

 
 
Section 4.8
Investment Company Act, Etc
65
Section 4.9
Taxes
65
Section 4.10
Margin Regulations
66
Section 4.11
ERISA
66
Section 4.12
Ownership of Property
66
Section 4.13
Disclosure
66
Section 4.14
Labor Relations
67
Section 4.15
Subsidiaries
67
Section 4.16
Solvency
67
Section 4.17
Business Locations; Taxpayer Identification Number
67
Section 4.18
Material Agreements
67
Section 4.19
Anti-Corruption Laws and Sanctions
68
Section 4.20
Subordination of Subordinated Debt
68
Section 4.21
No EEA Financial Institutions
68
Section 4.22
Perfection of Security Interests in the Collateral.
68
Section 4.23.
HIPAA Compliance
69
Section 4.24.
Compliance With Health Care Laws
70

Section 4.25.
Patriot Act
70
Article V AFFIRMATIVE COVENANTS  
70
Section 5.1
Financial Statements and Other Information
70
Section 5.2
Notices of Material Events
72
Section 5.3
Existence; Conduct of Business
73
Section 5.4
Compliance with Laws, Etc
73
Section 5.5
Payment of Obligations
73
Section 5.6
Books and Records
74
Section 5.7
Visitation, Inspection, Etc
74
Section 5.8
Maintenance of Properties; Insurance
74
Section 5.9
Use of Proceeds
74
Section 5.10
Additional Subsidiaries
75
Section 5.11
Further Assurances
75
Section 5.12
Cash Management
76
Section 5.13
Healthcare Matters
77
Article VI FINANCIAL COVENANTS  
77
Section 6.1
Consolidated Leverage Ratio
78
Section 6.3
Consolidated Fixed Charge Coverage Ratio
78
Article VII NEGATIVE COVENANTS  
78
Section 7.1
Indebtedness and Preferred Equity
78
Section 7.2
Negative Pledge
79
Section 7.3
Fundamental Changes
79
Section 7.4
Investments, Loans, Etc.
80
Section 7.5
Restricted Payments
80
Section 7.6
Payment on Certain Indebtedness
81
Section 7.7
Sale of Assets
82
Section 7.8
Transactions with Affiliates
82
Section 7.9
Restrictive Agreements
82
Section 7.10
Sale and Leaseback Transactions
83
Section 7.11
Hedging Transactions
83
Section 7.12
Amendment to Certain Documents
83
Section 7.13
Accounting Changes
83

 
ii

 
 
Section 7.14
Government Regulation
83
Section 7.15
Ownership of Subsidiaries
83
Section 7.16
Use of Proceeds
83
Section 7.17
Sanctions and Anti-Corruption Laws
84
Article VIII EVENTS OF DEFAULT  
84
Section 8.1
Events of Default
84
Section 8.2
Application of Funds
86
Article IX THE ADMINISTRATIVE AGENT  
89
Section 9.1
Appointment of Administrative Agent
89
Section 9.2
Nature of Duties of Administrative Agent
89
Section 9.3
Lack of Reliance on the Administrative Agent
90
Section 9.4
Certain Rights of the Administrative Agent
90
Section 9.5
Reliance by Administrative Agent
90
Section 9.6
The Administrative Agent in its Individual Capacity
91
Section 9.7
Successor Administrative Agent
91
Section 9.8
Withholding Tax
92
Section 9.9
Administrative Agent May File Proofs of Claim
92
Section 9.10
Authorization to Execute Other Loan Documents
92
Section 9.11
Collateral and Guaranty Matters
93
Section 9.12
No Other Duties, etc
93
Section 9.13
Right to Realize on Collateral and Enforce Guarantee
93
Section 9.14
Hedging Obligations and Bank Product Obligations
94
Article X THE GUARANTY  
94
Section 10.1
The Guaranty
94
Section 10.2
Obligations Unconditional
94
Section 10.3
Reinstatement
95
Section 10.4
Certain Additional Waivers
95
Section 10.5
Remedies
95
Section 10.6
Rights of Contribution
96
Section 10.7
Guarantee of Payment; Continuing Guarantee
96
Section 10.8
Keepwell
96
Article XI MISCELLANEOUS  
96
Section 11.1
Notices
96
Section 11.2
Waiver; Amendments
99
Section 11.3
Expenses; Indemnification
100
Section 11.4
Successors and Assigns
102
Section 11.5
Governing Law; Jurisdiction; Consent to Service of Process
106
Section 11.6
WAIVER OF JURY TRIAL
106
Section 11.7
Right of Setoff
107
Section 11.8
Counterparts; Integration
107
Section 11.9
Survival
107
Section 11.10
Severability
108
Section 11.11
Confidentiality
108
Section 11.12
Interest Rate Limitation
108
Section 11.13
Waiver of Effect of Corporate Seal
108
Section 11.14
Patriot Act
109
Section 11.15
No Advisory or Fiduciary Responsibility
109
Section 11.16
Electronic Execution of Assignments and Certain Other Documents
109

 
iii

 
 
Section 11.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
109



 
 
 
iv

 
 
Schedules
 
 
 
 
 
Schedule I
-
Commitment Amounts
Schedule 2.22
-
Existing Letters of Credit
Schedule 4.15
-
Subsidiaries
Schedule 4.17-1
-
Locations of Real Property
Schedule 4.17-2
-
Locations of Chief Executive Office, Taxpayer Identification Number, Etc.
Schedule 4.17-3
-
Changes in Legal Name, State of Formation and Structure
Schedule 4.18
-
Material Agreements
Schedule 7.1
-
Outstanding Indebtedness
Schedule 7.2
-
Existing Liens
Schedule 7.4
-
Existing Investments
 
 
 
Exhibits
 
 
 
 
 
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
Exhibit 2.7
-
Form of Notice of Conversion/Continuation
Exhibit 2.10
-
Form of Note
Exhibits 2.20 (1-4)
-
Forms of U.S. Tax Compliance Certificates
Exhibit 5.1(c)
-
Form of Compliance Certificate
Exhibit 5.10
-
Form of Guarantor Joinder Agreement
Exhibit 11.4
-
Form of Assignment and Acceptance

 
 
v


 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of June 22,
2016, by and among CROSS COUNTRY HEALTHCARE, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
SUNTRUST BANK, in its capacities as the Administrative Agent, an Issuing Bank
and the Swingline Lender.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders provide, in its favor, a
$100,000,000 revolving credit facility and a delayed draw term loan in an
aggregate principal amount equal to $40,000,000;
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Banks and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower, and the Lenders agree to make the term
loan to the Borrower;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing
Banks and the Swingline Lender agree as follows:
ARTICLE I

DEFINITIONS; CONSTRUCTION
Section 1.1 Definitions . In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Acquired Business” shall mean the entity or assets acquired by the Borrower or
any Subsidiary in an Acquisition on or after the date hereof.
 
“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or a substantial
portion of the assets of such Person or a division or business unit of such
Person.
 
“Acquisition Agreement” shall have the meaning set forth in Section 2.23.
 
“Additional Lender” shall have the meaning set forth in Section 2.23.
“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or, if
such service is not available, on any successor or substitute page of such
service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period, with a maturity
comparable to such Interest Period, divided by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets that may be available from time
to time) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as reasonably determined by the Administrative Agent, to be the arithmetic
average of the rates per annum at which deposits in Dollars in an approximate
amount equal to the amount of such Eurodollar Loan are offered by major banks in
the London interbank market to the Administrative Agent at approximately 10:00
A.M. (Atlanta, Georgia time), two (2) Business Days prior to the first day of
such Interest Period. Notwithstanding anything to the contrary in the foregoing,
if the Adjusted LIBOR is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
 

 
“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
“Agent Parties” shall have the meaning set forth in Section 11.1(b)(iv).
“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the Closing Date, the aggregate amount
of the Aggregate Revolving Commitments is One Hundred Million Dollars
($100,000,000).
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date, a percentage per annum
determined by reference to the applicable Consolidated Net Leverage Ratio in
effect on such date as set forth in the table below; provided, that a change in
the Applicable Margin resulting from a change in the Consolidated Net Leverage
Ratio shall be effective on the second Business Day after which the Borrower
delivers each of the financial statements required by Section 5.1(a) and (b) and
the Compliance Certificate required by Section 5.1(c); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level V as set forth in the table below until the second
Business Day after which such financial statements and Compliance Certificate
are delivered, at which time the Applicable Margin shall be determined as
provided above. Notwithstanding the foregoing, the Applicable Margin from the
Closing Date until the second Business Day after which the financial statements
and Compliance Certificate for the Fiscal Quarter ending September 30, 2016 are
required to be delivered shall be at Level III as set forth in the table below.
In the event that any financial statement or Compliance Certificate delivered
hereunder is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth in the table below (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall as promptly as
practicable deliver to the Administrative Agent a correct financial statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Margin shall be adjusted such that after giving effect to the corrected
financial statements or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the pricing grid set forth in the table below for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.  The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
 
2

 
 
Level
Consolidated Net Leverage Ratio
Eurodollar Loans, LIBOR Index Rate Loans and Letter of Credit Fee
Base Rate
Loans
Commitment
Fee
I
< 1.50:1.00
1.75%
0.75%
0.25%
II
> 1.50:1.00 but < 2.00:1.00
2.00%
1.00%
0.30%
III
> 2.00:1.00 but < 2.50:1.00
2.25%
1.25%
0.30%
IV
> 2.50:1.00 but < 3.00:1.00
2.50%
1.50%
0.35%
V
> 3.00:1.00
2.75%
1.75%
0.40%

 
The “Applicable Margin” for any Incremental Term Loan shall be the percentage
per annum provided in the definitive documentation for such Incremental Term
Loan.
“Applicable Quarter” shall have the meaning set forth in Section 8.3(a)(i).
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as sole
lead arranger and sole bookrunner.
“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, including any sale and
leaseback transaction and any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
of the Borrower and its Subsidiaries disposed of in the ordinary course of
business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4(d)) to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Subsidiary; (f) the sale or disposition of Permitted
Investments for fair market value in the ordinary course of business; (g) the
disposition of shares of Capital Stock of any Subsidiary in order to qualify
members of the governing body of such Subsidiary if required by applicable Law;
and (h) any sale or other disposition of all or any of the GSN Contracts
consummated prior to the first anniversary of the Closing Date in an amount not
exceed $2,000,000 in the aggregate.
 
3

 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.
“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2015, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, including the notes thereto.
 
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
“Bank Product Provider” shall mean any Person that (a) (i) at the time it
provides any Bank Products to any Loan Party, is a Lender or an Affiliate of a
Lender or (ii) has provided any Bank Products to any Loan Party that exist on
the Closing Date, and such Person is a Lender or an Affiliate of a Lender on the
Closing Date and (b) except when the Bank Product Provider is SunTrust Bank and
its Affiliates, has provided prior written notice to the Administrative Agent,
which has been acknowledged by the Borrower of the existence of such Bank
Product. In no event shall any Bank Product Provider acting in such capacity be
deemed a Lender for purposes hereof to the extent of and as to Bank Products
except that each reference to the term “Lender” in Article IX and Section 11.4
shall be deemed to include such Bank Product Provider and in no event shall the
approval of any such person in its capacity as Bank Product Provider be required
in connection with the release or termination of any security interest or Lien
of the Administrative Agent.
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
 
4

 
“Base Rate” shall mean the highest of (a) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (b) the Federal Funds Rate, as in effect from time to time, plus 0.5%per
annum and (c) the One Month LIBOR Index Rate plus 1.00% per annum (any changes
in such rates to be effective as of the date of any change in such rate). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.
Notwithstanding anything to the contrary in the foregoing, if the Base Rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrower Materials” shall have the meaning set forth in Section 5.1.
 
“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by Law
to close and (b) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a LIBOR Index Rate Loan or a notice with respect to any of
the foregoing, any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period and (b) Capital Lease
Obligations incurred by the Borrower and its Subsidiaries during such period.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).
 
5

 
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of 35% or more of the outstanding shares of the voting stock of the
Borrower, or (c) during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals who that are Continuing
Directors.
 
“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
either Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company
of such Lender or such Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted.
“Charges” shall have the meaning set forth in Section 11.12.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
“Closing Date” shall mean the date hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.
“Collateral Documents” shall mean a collective reference to the Security
Agreement, any Mortgage and any other security documents executed and delivered
by any Loan Party pursuant to Section 5.11.
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
 
6

 
“Commitment Fee” shall have the meaning set forth in Section 2.14(b).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning set forth in Section 11.1(b)(iv).
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, determined on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income for such period (excluding gains and losses from any
sale of assets, other than sales of inventory in the ordinary course of
business) plus (b) to the extent deducted in determining Consolidated Net Income
for such period, without duplication, (i) Consolidated Interest Expense for such
period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) non-cash charges (or minus non-cash gains),
including non-cash charges with respect to asset impairment, stock based
compensation, adjustments of contingent consideration liabilities (including,
but not limited to, adjustments made at the time of payment) and losses on
derivatives (other than the write-down of current assets) for such period and
(v) fees and expenses in connection with Permitted Acquisitions, permitted
issuances of Indebtedness or equity securities and Asset Sales plus (c)
integration and restructuring costs, cost savings and synergies that are
supported by quality of earnings reports or other reports in form and substance
reasonably acceptable to the Administrative Agent; provided, that, in any event,
the aggregate amount added back pursuant to clauses (b)(v) and (c) above shall
not exceed an amount equal to 5.0% of Consolidated EBITDA for such period
(determined prior to giving effect to such add-backs).
“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio
of (a) Consolidated EBITDA less the actual amount paid by the Borrower and its
Subsidiaries in cash on account of Capital Expenditures less taxes paid in cash
by the Borrower and its Subsidiaries less Restricted Payments paid in cash by
the Borrower and its Subsidiaries to (b) Consolidated Fixed Charges, in each
case measured on a consolidated basis as of the last day of the most recently
ended four consecutive Fiscal Quarters for which financial statements are
required to have been delivered pursuant to Section 5.1(a) or (b).
“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum, without duplication, of (a) Consolidated Interest
Expense paid in cash for such period and (b) scheduled principal payments made
on Consolidated Total Debt during such period.
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis, the sum of (a)
total interest expense, including without limitation the interest component of
any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus (b)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for such period but excluding therefrom (to the
extent otherwise included therein) (a) any extraordinary gains or losses, (b)
any gains attributable to write-ups of assets and (c) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary.
 
7

 
“Consolidated Net Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Debt as of such date less up to $7,500,000 of unencumbered
and available cash of the Borrower and the Guarantors as of such date to (b)
Consolidated EBITDA, in each case measured as of the last day of the most
recently ended four consecutive Fiscal Quarters for which financial statements
are required to have been delivered pursuant to Section 5.1(a) or (b).
“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries determined in accordance with GAAP, as of the last
day of the fiscal quarter ended immediately prior to the date of such
determination for which financial statements have been (or are required pursuant
to Section 5.1(a) or (b) to have been) delivered to the Administrative Agent
pursuant to Section 5.1(a) or (b).
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (i) of the
definition thereto.
“Consolidated Total Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Debt as of such date to (b) Consolidated EBITDA, in each case
measured as of the last day of the most recently ended four consecutive Fiscal
Quarters for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or (b).
“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Convertible Note Documents” shall mean all indentures, agreements, notes,
guaranties and other material agreements governing or evidencing any Permitted
Subordinated Debt and all other material documents relating thereto, including
without limitation the Convertible Note Purchase Agreement and the Convertible
Note Subordination Agreement.
“Convertible Note Indebtedness” shall mean Indebtedness under those certain 8%
Senior Convertible Notes Due June 30, 2020 (in an aggregate original principal
amount of $25,000,000) evidenced by, and subject to the terms of, the
Convertible Note Documents.
“Convertible Note Purchase Agreement” shall mean that certain Convertible Note
Purchase Agreement dated as of June 30, 2014, by and among the Borrower, as
issuer, the guarantors identified therein and the noteholders identified
therein.
 
8

 
“Convertible Note Subordination Agreement” shall mean that certain debt
subordination agreement dated as of the date hereof among the Administrative
Agent, as senior agent, the subordinated creditors identified therein and the
borrowers (including the Borrower) identified therein.
“Credit Event” shall mean the advancing of any Loan, or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit.
“Cure Notice” shall have the meaning set forth in Section 8.3(b).
“Cure Period” shall have the meaning set forth in Section 8.3(a).
“Cure Right” shall have the meaning set forth in Section 8.3(a).
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(d).
“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the applicable Issuing Bank
in respect of a Letter of Credit or to the Swingline Lender in respect of a
Swingline Loan (each a “funding obligation”), (b) such Lender has notified the
Administrative Agent or the Borrower, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on, its
obligation to fund generally under any other loan agreement, credit agreement or
other financing agreement, (c) such Lender has, for three (3) or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder, (d) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender, or (e) such Lender has become the
subject of a Bail-In Action. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
“Disqualified Capital Stock” shall mean Capital Stock that by its terms (or by
the terms of any security into which they are convertible or for which they are
exchangeable) (a) require the payment of any cash dividends (other than
dividends payable solely in shares of Qualified Capital Stock or, in the case of
any pass through entity, in respect of taxes), (b) mature or are mandatorily
redeemable or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof, in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation, on a fixed date
or otherwise, prior to the date that is ninety-one (91) days after the latest of
the Revolving Commitment Termination Date and any maturity date for any Term
Loan then outstanding at the time of issuance of such Capital Stock (other than
(i) upon payment in full of the Obligations and the expiration or termination of
all Letters of Credit and termination of the Commitments or (ii) upon a “change
in control,” initial public offering, asset sale, dissolution, liquidation or
similar event) or (c) are convertible or exchangeable, automatically or at the
option of any holder thereof, into any Indebtedness other than Indebtedness
otherwise permitted under Section 7.1; provided that if such Capital Stock is
issued pursuant to a plan or other agreement (including, without limitation, any
Organization Document of such Person) for the benefit of current or former
employees, officers, directors, or consultants of the Borrower or the
Subsidiaries or by any such plan or other agreement to such Persons, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of such
Person’s termination or cessation of services, death or disability.
 
9

 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country that is a subsidiary of an institution described in clause (a) or (b) of
this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with Real Property required to be pledged as Collateral in favor of
the Administrative Agent for the benefit of the holders of the Obligations, in
each case in form and substance satisfactory to the Administrative Agent.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
10

 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period is waived); (b) the
failure of any Plan to meet the minimum funding standard applicable to the Plan
for a plan year under Section 412(c) of the Code or Section 302(c) of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.
“Event of Default” shall have the meaning set forth in Article VIII.
“Excluded Accounts” means (a) deposit and/or securities accounts the balance of
which consists exclusively of (i) withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of the Borrower to be paid to the IRS or state or local government
agencies within the following two months with respect to employees of any of the
Loan Parties or (ii) amounts required to be paid over to an employee benefit
plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties, (b) all tax accounts (including, without
limitation, sales tax accounts), accounts used solely for payroll, accounts
maintained solely in trust for the benefit of third parties and fiduciary
purposes, escrow accounts, zero balance or swept accounts and employee benefit
accounts (including 401(k) accounts and pension fund accounts), in each case, so
long as such account is used solely for such purpose, and (c) any deposit and/or
securities account maintained in a jurisdiction outside of the United States.
“Excluded Property” shall mean, with respect to any Loan Party, (a) any
fee-owned real property (i) which is located outside of the United States or
(ii) which has a fair market value of less than $1,000,000 on an individual
basis or $2,500,000 when taken together with all other fee-owned real property
not subject to a mortgage in favor of the Administrative Agent, (b) any leased
real property, (c) unless requested by the Administrative Agent or the Required
Lenders, any IP Rights for which a perfected Lien thereon is not effected either
by filing of a Uniform Commercial Code financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (d) any personal property
(including, without limitation, motor vehicles and railroad rolling stock)
(other than personal property described in clause (c) above) for which the
attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (e) the Capital Stock of any Foreign Subsidiary to the extent
not required to be pledged to secure the Obligations pursuant to Section
5.11(a), (f) letter of credit rights (as defined in the Uniform Commercial Code)
with respect to any individual or related letters of credit with a maximum
stated amount of less than $10,000, or $20,000 when taken together with all
other letters of credit for which the letter of credit rights are not subject to
a security agreement in favor of the Administrative Agent (unless a security
interest therein can be perfected by the filing of a UCC-1 financing statement),
(g) commercial tort claims involving a monetary claim for less than $20,000, (h)
any lease, license or other similar agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or similar agreement or purchase money security interest or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a Guarantor) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other applicable
Laws, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code and other
applicable Laws notwithstanding such prohibition, (i) any application for
registration of a trademark, service mark or other mark filed with the U.S.
Patent and Trademark Office on an intent-to-use basis only to the extent that
and solely during the period if any in which the grant of a security interest
therein would void or invalidate such application, until such time (if any) as a
verified statement of use (or the equivalent) for such trademark, service mark
or other mark is filed with and accepted by the U.S. Patent and Trademark
Office, at which time such trademark, service mark or other mark shall
automatically become part of the Collateral and subject to the security interest
pledged, (j) any property to the extent the grant of a security interest in such
property is prohibited by applicable Law, (k) any property owned by a Foreign
Subsidiary, (l) to the extent requiring the consent of one or more third parties
(other than a Loan Party) or prohibited by the terms of any applicable
Organization Documents, joint venture agreement or shareholders’ agreement,
Capital Stock in any Person other than wholly-owned Subsidiaries, and (m) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby; provided, however, that the
security interests granted under the Collateral Documents in favor of the
Administrative Agent shall attach immediately to any asset that ceases to meet
any of the criteria for Excluded Property described in any of the foregoing
clauses (a) through (m) above, including, without limitation, if the terms of
the agreement(s) relating thereto that prohibit or limit the pledge or granting
of security interest therein or that would give rise to a violation or
invalidation of the agreement(s) with respect thereto, (A) are no longer in
effect or (B) have been waived by the other party to any such lease, license or
other agreement.
 
11

 
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.
“Excluded Taxes” shall mean any of the following Taxes imposed on with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office in the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.25) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
12

 
“Existing Credit Agreement” shall mean that certain Loan and Security Agreement,
dated January 9, 2013, by and among the Borrower and certain of its
subsidiaries, as borrowers, the lenders referenced therein, and Bank of America,
N.A., as agent, as amended or modified from time to time.
“Existing Letters of Credit” shall mean the letters of credit issued by Bank of
America, N.A. set forth on Schedule 2.22 as in effect on the Closing Date.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreement entered into between the United States and a foreign government to
implement any of the foregoing.
“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed, as
a decimal, rounded upwards, if necessary, to the next higher one one-hundredth
of one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
SunTrust Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of May 4, 2016,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
Borrower.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies exercising such powers or
functions, such as the European Union or the European Central Bank).
 
13

 
“GSN Contracts” shall mean any and all agreements between GSN, a division of
Assignment America, LLC (d/b/a Medical Staffing Network), and third parties
regarding the provision of general staffing services, including, but not limited
to, light industrial and other similar staffing services.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Subsidiary in accordance
with the provisions of Section 5.10 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.
“Guarantors” shall mean, collectively, (a) each Domestic Subsidiary identified
as a “Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 5.10 or otherwise, (c) with respect to (i) any
Hedging Obligations between any Loan Party (other than the Borrower) and any
Lender-Related Hedge Provider and any Bank Products Obligations owing by any
Loan Party (other than the Borrower), the Borrower and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing; provided, however, that such term shall not
include (A) any Domestic Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of section 957 of the Code
or (B) Intelistaf.
“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Healthcare Laws” shall have the meaning set forth in Section 4.24.
 
 
14

 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.
“HIPAA Compliant” shall have the meaning set forth in Section 4.23.
 
“Hostile Acquisition” shall mean the Acquisition of the Capital Stock of a
Person through a tender offer or similar solicitation of the owners of such
Capital Stock which has not been approved (prior to such Acquisition) by
resolutions of the Board of Directors of such Person (or by similar action if
such Person is not a corporation) or if such approval has been withdrawn.
 
“Incremental Funds Certain Provision” shall have the meaning set forth in
Section 2.23.
 
“Incremental Term Loan” shall have the meaning set forth in Section 2.23.
 
“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder;
provided that, at any time after the funding of the Incremental Term Loan,
determination of “Required Lenders” shall include the outstanding principal
amount of the Incremental Term Loan.
 
“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than one hundred twenty (120) days shall be included in this definition except
to the extent that any of such trade payables are being disputed in good faith
and by appropriate measures), (d) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (e) all Capital Lease Obligations of such Person, (f)
all obligations, contingent or otherwise, of such Person in respect of letters
of credit, acceptances or similar extensions of credit, (g) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) Off-Balance Sheet
Liabilities, (i) the Hedge Termination Value of all Hedging Obligations, (j) all
Guarantees of such Person of the type of Indebtedness described in clauses (a)
through (i) above and (k) all Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
 
15

 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
any Loan Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 11.3(b).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated May 2016 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.
“Intelistaf” means Intelistaf of Oklahoma, L.L.C., an Oklahoma limited liability
company.
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one or two weeks or one, two, three or six months (in each case, subject to
availability); provided, that:
(a) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the first preceding Interest Period
expires;
(b) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the first preceding Business Day;
(c) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(d) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and
(e) no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Term Loans is equal to or greater than the
aggregate principal amount of Eurodollar Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.
 
16

 
“Interest Rate Determination Date” shall mean the date of any Borrowing of LIBOR
Index Rate Loans and the first Business Day of each calendar month thereafter.
 
“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the Fiscal Quarter ending
March 31, 2016, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.
 
“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses that the Borrower or any of its Subsidiaries owns, or
possesses the legal right to use.
“IRS” shall mean the United States Internal Revenue Service.
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an Issuing Bank and any Borrower (or any Subsidiary) or in favor of an
Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” shall mean (a) with respect to all Letters of Credit (other than
Existing Letters of Credit), SunTrust Bank, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit and
(b) with respect to all Existing Letters of Credit, Bank of America, N.A., in
its capacity as the issuer of the Existing Letters of Credit, or any successor.
“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed Thirty-Five Million Dollars ($35,000,000).
“LC Disbursement” shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices 1998, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
 
 
17

 
“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.
“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is SunTrust Bank and its Affiliates, has provided prior written
notice to the Administrative Agent which has been acknowledged by the Borrower
of the existence of such Hedging Transaction. In no event shall any
Lender-Related Hedge Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Hedging Obligations except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Lender-Related Hedge Provider. In no event shall the approval of
any such Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.
 
“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.
“Letter of Credit” shall mean (a) any stand-by letter of credit issued pursuant
to Section 2.22 by SunTrust Bank, in its capacity as an Issuing Bank, for the
account of the Borrower or any Subsidiary pursuant to the LC Commitment and (b)
any of the Existing Letters of Credit, which are deemed to be stand-by letters
of credit issued pursuant to Section 2.22 by Bank of America, N.A., in its
capacity as an Issuing Bank, for the account of the Borrower or any Subsidiary
pursuant to the LC Commitment
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).
“LIBOR Index Rate Loan” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the One Month LIBOR Index Rate.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
18

 
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Convertible Note Subordination Agreement, the LC Documents, the
Fee Letter, all Notices of Borrowing, all Notices of Conversion/Continuation,
all Compliance Certificates, all Issuer Documents, all UCC Financing Statements,
all stock powers and similar instruments of transfer, any promissory notes
issued hereunder and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.
“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction.”
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent, the Issuing Banks, Swingline Lender, and the Lenders under
any of the Loan Documents or (d) the legality, validity or enforceability of any
of the Loan Documents.
“Material Agreements” shall mean such material definitive contracts filed with
the SEC or that are required to be filed with the SEC pursuant to SEC rules and
regulations.
“Material Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary
that is directly owned by any Loan Party having (a) assets in an amount equal to
at least two and one-half percent (2.5%) of the total assets of the Borrower and
its Subsidiaries determined on a consolidated basis as of the last day of the
most recent Fiscal Quarter at such time; or (b) revenues in an amount equal to
at least two and one-half percent (2.5%) of the total revenues of the Borrower
and its Subsidiaries on a consolidated basis for the 12-month period ending on
the last day of the most recent Fiscal Quarter at such time.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans,
Letters of Credit, Indebtedness under any of the Subordinated Debt Documents and
Indebtedness under any of the Convertible Note Documents) and Hedging
Obligations of the Borrower or any of its Subsidiaries, individually or in an
aggregate committed or outstanding principal amount exceeding $1,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.
“Maturity Date” shall mean (a) with respect to the Term Loan A, the earlier of
(i) June 22, 2021 or (ii) the date on which the principal amount of all
outstanding Term Loans has been declared or automatically has become due and
payable pursuant to Section 8.1 (whether by acceleration or otherwise) and (b)
with respect to any Incremental Term Loan, the earlier of (i) the maturity date
identified in the definitive documentation therefor or (ii) the date on which
the principal amount of all outstanding Term Loans has been declared or
automatically has become due and payable pursuant to Section 8.1 (whether by
acceleration or otherwise).
 
19

 
“Maximum Rate” shall have the meaning set forth in Section 11.12.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Property” shall mean any real property that is owned by a Loan Party
and is subject to a Mortgage.
“Mortgages” shall mean the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in the fee interests and/or
leasehold interests of any Loan Party in any real property.
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).
“Net Cash Proceeds” shall mean the aggregate cash or Permitted Investments
proceeds received by the Borrower or any Subsidiary in respect of any Asset
Sale, Recovery Event or any issuance of Indebtedness or equity securities net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees, and sales commissions), (b) taxes paid or payable
as a result thereof and (c) in the case of any Asset Sale or any Recovery Event,
the amount necessary to retire any Indebtedness secured by a Lien permitted by
Section 7.2 (ranking senior to any Lien of the Administrative Agent) on the
related property.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“Non-Consenting Lender” shall have the meaning set forth in Section 2.25.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Note” shall have the meaning set forth in Section 2.10(b).
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).
“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
20

 
“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, any Issuing Bank, any Lender (including the
Swingline Lender) or the Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, any Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.11,
and (c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“OIG” shall have the meaning set forth in Section 4.24.
“One Month LIBOR Index Rate” shall mean a rate per annum equal to the one-month
LIBOR which appears on Reuters Screen LIBOR01 as of 11:00 a.m., London time, two
(2) Business Days prior to each Interest Rate Determination Date.
Notwithstanding anything to the contrary in the foregoing, if the One Month
LIBOR Index Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
 
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
21

 
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
“Participant” shall have the meaning set forth in Section 11.4(d).
“Participant Register” shall have the meaning set forth in Section 11.4(e).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (as amended from time to time).
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” shall mean any Acquisition that either has been approved
in writing by the Required Lenders or with respect to which all of the following
conditions shall have been satisfied:
(a)           the Acquired Business is in the same or similar line of business
as the Borrower and its Subsidiaries and has its primary operations within the
United States of America;
(b)           the Acquisition shall not be a Hostile Acquisition;
(c)           (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto (except, in the
case of an Acquisition subject to the Incremental Funds Certain Provision, in
which case there is no Default or Event of Default immediately before or
immediately after execution and delivery of the applicable Acquisition Agreement
and there is no Specified Event of Default at the date the applicable Permitted
Acquisition is consummated), (ii) the representations and warranties made each
of the Loan Parties in each Loan Document shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) as if made on the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date;
provided, that, in the case of an Acquisition subject to the Incremental Funds
Certain Provision, the representations and warranties made by each of the Loan
Parties in each Loan Document shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as if
made on the date of the execution and delivery of the Acquisition Agreement and
the Specified Representations shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as if
made on the date of such Acquisition, and (iii) after giving effect thereto on a
Pro Forma Basis, the Borrower shall be in compliance with the financial
covenants set forth in Article VI for the period of four (4) Fiscal Quarters
most recently ended prior to the date of determination for which financial
statements were delivered under Section 5.1(a) or (b) (except, in the case of an
Acquisition subject to the Incremental Funds Certain Provision, in which case,
the date of determination of the financial covenants set forth in Article VI on
a Pro Forma Basis shall, at the option of the Borrower, be the date of execution
of such Acquisition Agreement, and such determination shall be made after giving
effect to such Acquisition (and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof)); provided that such Acquisition must close within ninety (90)
days of the signing of the applicable Acquisition Agreement) on a Pro Forma
Basis and (iv) at least five (5) Business Days prior to the consummation of such
Acquisition (or, in the case of an Acquisition subject to the Incremental Funds
Certain Provision, at least five (5) Business Days prior to the execution and
delivery of the applicable Acquisition Agreement), the Borrower shall have
delivered to the Administrative Agent a duly completed Pro Forma Compliance
Certificate;
 
22

 
(d)           upon request, Borrower shall have promptly furnished to
Administrative Agent such financial and other information as to such Acquisition
or Acquired Business as Administrative Agent may reasonably request including,
without limitation, (i) a description of the material terms of such Acquisition
and (ii) either, at Borrower’s option, (A) audited financial statements of the
Acquired Business for its most recent Fiscal Year ended, which audited financial
statements shall have been audited by an independent public account reasonably
satisfactory to the Administrative Agent, and financial statements for any
Fiscal Quarters ended within the Fiscal Year to date prepared by management of
the Acquired Business (which shall be certified by the chief financial officer
or treasurer (or manager or member holding performing similar roles) of the
Acquired Business as fairly presenting in all material respects the consolidated
financial condition of the Acquired Business and its subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements), or (B) a quality of
earnings report or other due diligence report on the Acquired Business from a
third party reasonably acceptable to the Administrative Agent, which report
shall be in form and detail reasonably satisfactory to the Administrative Agent;
(e)           if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have caused such Subsidiary
to join as a Guarantor within ten (10) Business Days of the Acquisition as
provided for in Sections 5.10 and 5.11 in connection therewith; and
(f)           the aggregate cash and non-cash consideration (including any
assumption of Indebtedness, deferred purchase price and any earn-out obligations
and any equity consideration) paid by the Borrower and its Subsidiaries shall
not exceed (i) with respect to any individual Acquisition (or series of related
Acquisitions), $40,000,000 and (ii) with respect to all Acquisitions occurring
during the term of this Agreement, $80,000,000.
 
23

 
“Permitted Encumbrances” shall mean:
(a) Liens imposed by Law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;
(b) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen and other Liens imposed by Law in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) immediately above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business, and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) immediately above;
(e) judgment and attachment liens not giving rise to a Default or an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
(f) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and
(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by Law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clauses (c)(i) and (d)(i) above;
“Permitted Investments” shall mean:
(h) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within two (2) years from the date of
acquisition thereof;
 
24

 
(i) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(j) certificates of deposit, bankers’ acceptances and time deposits maturing
within two hundred seventy (270) days of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the Laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
(k) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(l) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (d) above.
“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, unless
such additional obligor is also a Guarantor, (d) remains subordinated, if the
Indebtedness being renewed, extended or refinanced was subordinated to the prior
payment of the Obligations, (e) does not exceed in a principal amount the
Indebtedness being renewed, extended or refinanced plus reasonable fees and
expenses incurred in connection therewith, and (f) is not incurred, created or
assumed if any Default or Event of Default has occurred and continues to exist
or would result therefrom.
“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Guarantor incurred in connection with deferred purchase price obligations
arising in an Acquisition consummated prior to the Closing Date or any Permitted
Acquisition after the Closing Date that is evidenced by, and subject to the
terms of, Subordinated Debt Documents or otherwise on terms and (including
without limitation subordination provisions) acceptable to the Administrative
Agent and the Required Lenders.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning set forth in Section 5.1.
 
“Pricing Grid” shall have the meaning set forth in Section 2.14(b).
 
 
25

 
“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any Asset Sale, Recovery Event, Permitted Acquisition, Restricted
Payment, increase in the Aggregate Revolving Commitments or incurrence of an
Incremental Term Loan pursuant to Section 2.23 or incurrence of Indebtedness, or
any other transaction subject to calculation on a “Pro Forma Basis” as indicated
herein, that such transaction shall be deemed to have occurred as of the first
day of the period of four Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.1(a) or (b).
For purposes of any such calculation in respect of any Permitted Acquisition,
(a)  income statement items (whether positive or negative) attributable to the
Person or property acquired shall be included beginning as of the first day of
the applicable period; (b) any Indebtedness incurred or assumed by any Borrower
or any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (i) shall be deemed to have
been incurred as of the first day of the applicable period and (ii) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; and (c) Capital
Expenditures attributable to the Person or property acquired shall be included
beginning as of the first day of the applicable period.
“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing (a) reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four Fiscal Quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis and (b) if
delivered in connection with any Permitted Acquisition, certifications that
clauses (a) through (g) of the definition of “Permitted Acquisition” have been
satisfied (or will be satisfied in the time permitted under this Agreement).
“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.
“Public Lender” shall have the meaning set forth in Section 5.1.
“Qualified Capital Stock” shall mean any Capital Stock other than Disqualified
Capital Stock.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Permitted Acquisition” shall have the meaning set forth in Section
6.1.
 
26

 
“Real Property Security Documents” shall mean, with respect to any fee-owned
interest of a Loan Party in any real property:
 
(a)           a fully executed and notarized Mortgage encumbering the fee or
leasehold interest of such Loan Party in such real property;
 
(b)           if requested by the Administrative Agent in its reasonable
discretion, maps or plats of an as built survey of the sites of such real
property certified to the Administrative Agent and the title insurance company
issuing the policies referred to in clause (c) of this definition in a manner
satisfactory to each of the Administrative Agent and such title insurance
company, dated a date reasonably satisfactory to each of the Administrative
Agent and such title insurance company by an independent professional licensed
land surveyor, which maps or plats and the surveys on which they are based shall
be sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the National Society of Professional
Surveyors, Inc. in 2016 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10,
11, 13, 14, 16,17, 18 and 19 on Table A thereof completed;
 
(c)           ALTA mortgagee title insurance policies issued by a title
insurance company reasonably acceptable to the Administrative Agent with respect
to such real property, assuring the Administrative Agent that the Mortgage
covering such real property creates a valid and enforceable first priority
mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Encumbrances, which title insurance policies shall
otherwise be in form and substance satisfactory to the Administrative Agent and
shall include such endorsements as are requested by the Administrative Agent;
 
(d)           evidence as to (i) whether such real property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (ii) if such real property is
a Flood Hazard Property, (A) whether the community in which such real property
is located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of flood insurance policies under the
National Flood Insurance Program (or private insurance endorsed to cause such
private insurance to be fully compliant with the federal law as regards private
placement insurance applicable to the National Flood Insurance Program, with
financially sound and reputable insurance companies not Affiliates of the
Borrower) or certificates of insurance of the Borrower and its Subsidiaries
evidencing such flood insurance coverage in such amounts and with such
deductibles as the Administrative Agent (on behalf of itself or any Lender) may
request and naming the Administrative Agent and its successors and/or assigns as
sole loss payee on behalf of the Lenders;
 
(e)           if requested by the Administrative Agent, a duly executed
Environmental Indemnity with respect thereto;
 
(f)           if requested by the Administrative Agent, (i) environmental
questionnaires or (ii) Phase I Environmental Site Assessment Reports, consistent
with American Society of Testing and Materials (ASTM) Standard E 1527-05, and
applicable state requirements, on all of the owned real property, dated no more
than six (6) months prior to the Closing Date (or date of the applicable
Mortgage if provided post-closing), prepared by environmental engineers
satisfactory to the Administrative Agent, all in form and substance satisfactory
to the Administrative Agent, and such environmental review and audit reports,
including Phase II reports, with respect to the real property of any Loan Party
as the Administrative Agent shall have requested, in each case together with
letters executed by the environmental firms preparing such environmental
reports, in form and substance satisfactory to the Administrative Agent,
authorizing the Administrative Agent and the Lenders to rely on such reports,
and the Administrative Agent shall be satisfied with the contents of all such
environmental questionnaires or reports
 
 
27

 
(g)           if requested by the Administrative Agent, evidence satisfactory to
the Administrative Agent that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
Laws (the evidence submitted as to which should include the zoning designation
made for such real property, the permitted uses of such real property under such
zoning designation and, if available, zoning requirements as to parking, lot
size, ingress, egress and building setbacks); and
 
(h)           an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property, addressed to the Administrative Agent and each
Lender, in form and substance reasonably acceptable to the Administrative Agent.
 
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.
“Register” shall have the meaning set forth in Section 11.4(c).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
28

 
“Required Lenders” shall mean, at any time, (a) if there are more than three (3)
Lenders, the Lenders holding more than 50% of the aggregate outstanding
Revolving Commitments and the Term Loans at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure and the Term Loans, (b) if there are three (3) or fewer Lenders,
at least two (2) Lenders holding more than 50% of the aggregate outstanding
Revolving Commitments and the Term Loans at such time or if the Lenders have no
Commitments outstanding, then at least two (2) Lenders holding more than 50% of
the Revolving Credit Exposure and the Term Loans or (c) if there is only one (1)
Lender, such Lender; provided that to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Revolving Commitments, Revolving
Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.
“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer, the controller or a vice president of such
Person or such other representative of such Person as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent; and, with respect to the financial covenants only, the chief financial
officer or the treasurer of such Person.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) June 22,
2021, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
“Revolving Lenders” means a collective reference to the Lenders holding
Revolving Loans or Revolving Commitments.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, a Eurodollar Loan or a LIBOR Index Rate Loan.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
29

 
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) any other relevant sanctions authority.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Lien Credit Agreement” shall mean that certain Second Lien Loan and
Security Agreement, dated June 30, 2014, by and among the Borrower, as borrower,
certain of its domestic subsidiaries, as guarantors, and BSP Agency, LLC, as
agent.
“Security Agreement” shall mean the security and pledge agreement dated as of
the Closing Date executed in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, by each of the Loan Parties.
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the present fair saleable value of the property of such Person is
greater than the total amount of liabilities, including subordinated and
contingent liabilities, of such Person; (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts and liabilities,
including subordinated and contingent liabilities as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; (d) such Person is not engaged in a business or transaction,
and is not about to engage in a business or transaction, for which such Person’s
property would constitute unreasonably small capital; (e) such Person is able to
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business and (f) such
Person does not intend, in any transaction, to hinder, delay or defraud either
present or future creditors or any other Person to which such Person is or will
become, through such transaction, indebted. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
“Specified Equity Contribution” shall mean as defined in Section 8.3(a).
“Specified Event of Default” shall mean an Event of Default arising under
Section 8.1(a), (g) or (h).
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.
 
30

 
“Specified Representations” shall mean the representations of the Loan Parties
contained in Section 4.1, 4.2, 4.3(b), 4.6 (insofar as it relates to the
execution, delivery and performance of the Loan Documents), 4.8, 4.10, 4.16 and
4.19.
“Standstill Period” shall have the meaning set forth in Section 8.3(b).
“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties, subordination agreements and other material agreements governing or
evidencing any Permitted Subordinated Debt and all other material documents
relating thereto.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.
“SunTrust” shall mean SunTrust Bank and its successors.
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed Fifteen Million Dollars ($15,000,000).
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
31

 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.
“Term Loan A” shall have the meaning set forth in Section 2.5.
“Term Loan A Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make its portion of the Term Loan A hereunder in one advance
on the Closing Date in a principal amount not exceeding the amount set forth
with respect to such Lender on Schedule I. The aggregate principal amount of all
Lenders’ Term Loan A Commitments as of the Closing Date is Forty Million Dollars
($40,000,000).
“Term Loan Commitments” shall mean the Term Loan A Commitments and the
Incremental Term Loan Commitments.
“Term Loans” shall mean the Term Loan A and any Incremental Term Loan.
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR, the One Month LIBOR Index Rate or
the Base Rate.
“United States” or “U.S.” shall mean the United States of America.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.2 Classifications of Loans and Borrowings . For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan”, “LIBOR Index Rate
Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar
Loan”). Borrowings also may be classified and referred to by Class (e.g.
“Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and
Type (e.g. “Revolving Eurodollar Borrowing”).
 
32

 
Section 1.3 Accounting Terms and Determination .
(a) Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
(b) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at "fair value", as defined therein. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Article VI (including for purposes of
determining the Applicable Margin and any transaction that by the terms of this
Agreement requires that any financial covenant contained in Article VI be
calculated on a Pro Forma Basis) shall be made on a Pro Forma Basis with respect
to any Asset Sale, Recovery Event or Acquisition occurring during such period.
(d) Notwithstanding anything to the contrary in the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited financial statements for the Borrower and its
Subsidiaries for the Fiscal Year ended December 31, 2015 for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes.
Section 1.4 Terms Generally . The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) any reference to any law
shall include all statutory and regulatory rules, regulations, orders and
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time and (vi) all references to a specific time shall
be construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.
 
33

 
Section 1.5 Letter of Credit Amounts . Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
Section 1.6 Times of Day . Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.1 General Description of Facilities . Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans in Dollars to the Borrower in accordance with Section 2.2, (ii) the
applicable Issuing Bank may issue Letters of Credit denominated in Dollars in
accordance with Section 2.22, (iii) the Swingline Lender may make Swingline
Loans in Dollars in accordance with Section 2.4, (iv) each Lender agrees to
purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed the Aggregate Revolving
Commitments in effect from time to time; and (v) each Lender severally agrees to
advance its portion of the Term Loan A to the Borrower in Dollars in one advance
on the Closing Date in a principal amount not exceeding such Lender’s Term Loan
A Commitment.
Section 2.2 Revolving Loans . Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or (b)
the aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitments. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.
 
34

 
Section 2.3 Procedure for Revolving Borrowings . The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 1:00 p.m. on the requested date of
each Borrowing of Base Rate Loans or LIBOR Index Rate Loans and (y) prior to
1:00 p.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist of Base Rate Loans, LIBOR Index Rate Loans or Eurodollar Loans or a
combination thereof, as the Borrower may request. The aggregate principal amount
of each Eurodollar Borrowing shall be not less than $3,000,000 or a larger
multiple of $500,000, and the aggregate principal amount of each Base Rate
Borrowing or LIBOR Index Rate Borrowing shall not be less than $1,000,000 or a
larger multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed ten (10). Promptly following the receipt of a Notice of
Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
Section 2.4 Swingline Commitment .
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitments and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Swingline
Loans substantially in the form of Exhibit 2.4 attached hereto (“Notice of
Swingline Borrowing”) prior to 11:00 a.m. on the requested date of each
Borrowing of Swingline Loans. Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and (iii)
the account of the Borrower to which the proceeds of such Swingline Loan should
be credited. The Administrative Agent will promptly advise the Swingline Lender
of each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline Loan.
(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
and such proceeds will be used solely for the repayment of such Swingline Loan.
 
35

 
(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.
(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
Section 2.5 Term Loan A Commitment . Subject to the terms and conditions set
forth herein, each Lender severally agrees to make its portion of a single term
loan (the “Term Loan A”) to the Borrower in one advance on the Closing Date in a
principal amount equal to the Term Loan A Commitment of such Lender. The Term
Loan A may be, from time to time in the Borrower’s discretion (subject to the
terms of this Agreement), Base Rate Loans, LIBOR Index Rate Loans or Eurodollar
Loans or a combination thereof; provided, that on the Closing Date the Term Loan
A shall be Base Rate Loans unless the Administrative Agent shall have received a
funding indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent. The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to Section
3.1 shall be deemed to constitute the Borrower’s request to borrow the Term Loan
A on the Closing Date. Amounts repaid on the Term Loan A may not be reborrowed.
Section 2.6 Funding of Borrowings .
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
 
36

 
(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
Section 2.7 Interest Elections .
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section 2.7. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 11:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing or a
LIBOR Index Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing, a LIBOR Index Rate Borrowing or a Eurodollar Borrowing; and (iv) if
the resulting Borrowing is to be a Eurodollar Borrowing, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period”. If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings, LIBOR Index Rate
Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
37

 
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a LIBOR Index Rate Borrowing. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
Section 2.8 Optional Reduction and Termination of Commitments .
(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan A Commitments shall terminate upon the making of
the Term Loan A pursuant to Section 2.5.
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders. Any such reduction in the Aggregate Revolving Commitments below the
principal amount of the Swingline Commitment and the LC Commitment shall result
in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.
Section 2.9 Repayment of Loans .
(a) The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.
 
38

 
(b) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of the Term Loan A
of such Lender in quarterly installments, commencing with the first full Fiscal
Quarter ending after the Term Loan A is funded, with each such installment being
in the aggregate principal amount (as such installment may be adjusted as a
result of prepayments made pursuant to Sections 2.11 and 2.12) for all Lenders
equal to (i) 1.25% of the principal amount of the Term Loan A actually advanced
for the first four (4) installments, (ii) 1.875% of the principal amount of the
Term Loan A actually advanced for the next eight (8) installments and (iii)
2.50% of the principal amount of the Term Loan A actually advanced for the
remaining installments (and on such other date(s) and in such other amounts as
may be required from time to time pursuant to this Agreement); provided, that,
to the extent not previously paid, the aggregate unpaid principal balance of the
Term Loan A shall be due and payable on the Maturity Date.
(c) Each Incremental Term Loan shall be repayable as provided in the
documentation establishing such Incremental Term Loan. Amounts repaid on any
Incremental Term Loan may not be reborrowed.
Section 2.10 Evidence of Indebtedness .
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and, in the case of each Eurodollar Loan, the
Interest Period applicable thereto, (iii) the date of each continuation thereof
pursuant to Section 2.7, (iv) the date of each conversion of all or a portion
thereof to another Type pursuant to Section 2.7, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof.
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender in the form of Exhibit 2.10 (a “Note”).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
39

 
Section 2.11 Optional Prepayments . The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) except that such notice shall be revocable if a
prepayment is being made in anticipation of concluding a financing arrangement,
and the Borrower is ultimately unable to secure such financing arrangement) to
the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing or LIBOR Index Rate Borrowing, 11:00 a.m. not less than one Business
Day prior to the date of such prepayment, and (iii) in the case of Borrowings of
Swingline Loans, 11:00 a.m. on the date of such prepayment. Each such notice
shall be irrevocable and shall specify the proposed date of such prepayment and
the principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(e); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19. Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.3 or in the case of a
Swingline Loan pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing, and in the case of a
prepayment of the Term Loan A or any Incremental Term Loan, ratably to the Term
Loan A and all outstanding Incremental Term Loans, then to principal
installments of the Term Loan A and all outstanding Incremental Term Loans as
directed by the Borrower.
Section 2.12 Mandatory Prepayments .
(a) Immediately upon receipt by the Borrower or any of its Domestic Subsidiaries
of Net Cash Proceeds of any Asset Sale or Recovery Event in excess of (i)
$1,000,000, with respect to any individual Asset Sale or Recovery Event (or
series of related Asset Sales or Recovery Events), or (ii) $2,500,000 in any
Fiscal Year with respect to all such Asset Sales or Recovery Events,
respectively, the Borrower shall prepay the Obligations in accordance with
Section 2.12(d) in an amount equal to such Net Cash Proceeds, in each case, to
the extent such Net Cash Proceeds are not reinvested or committed to be
reinvested in assets (excluding current assets as classified in accordance with
GAAP) within one hundred eighty (180) days of the date of such Asset Sale or
Recovery Event and, if committed to be reinvested, actually reinvested in assets
(excluding current assets as classified in accordance with GAAP) within one
hundred eighty (180) days after the date of such commitment (it being understood
that such prepayment shall be due immediately upon the expiration of the
applicable period of one hundred eighty (180) days).
(b) Immediately upon the receipt by the Borrower or any of its Subsidiaries of
Net Cash Proceeds of any issuance of Indebtedness (other than Indebtedness
permitted under Section 7.1), the Borrower shall prepay the Obligations in
accordance with Section 2.12(d) in an amount equal to such Net Cash Proceeds.
(c) Immediately upon the receipt by the Borrower of Net Cash Proceeds from any
Specified Equity Contribution, the Borrower shall prepay the Obligations in
accordance with Section 2.12(d) in an amount equal to such Net Cash Proceeds.
 
40

 
(d) Any prepayments made by the Borrower pursuant to Sections 2.12(a), (b) or
(c) above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Banks then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Banks based on
their respective Pro Rata Shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective Pro Rata Shares of such interest and fees; fourth, to the principal
balance of the Term Loans (on a pro rata basis) until the same shall have been
paid in full, pro rata to the Lenders based on their Pro Rata Shares thereof and
applied first, to the next four (4) installments thereof and then, to the
remaining principal installments thereof on a pro rata basis until paid in full;
fifth, to the principal balance of the Swingline Loans, until the same shall
have been paid in full, to the Swingline Lender, sixth, to the principal balance
of the Revolving Loans, until the same shall have been paid in full, pro rata to
the Lenders based on their respective Revolving Commitments and seventh, to Cash
Collateralize the Letters of Credit in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon. The Revolving
Commitments of the Lenders shall not be permanently reduced by the amount of any
prepayments made pursuant to clauses fifth through seventh above.
(e) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans and LIBOR Index Rate Loans to the full
extent thereof, and finally to Eurodollar Loans to the full extent thereof. If
after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitments, the Borrower shall Cash Collateralize its reimbursement obligations
with respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.
Section 2.13 Interest on Loans .
(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time, (ii) each LIBOR Index
Rate Loan at the One Month LIBOR Index Rate plus the Applicable Margin in effect
from time to time and (iii) each Eurodollar Loan at the Adjusted LIBOR for the
applicable Interest Period in effect for such Loan plus the Applicable Margin in
effect from time to time.
(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.
(c) The Borrower shall pay interest on each Incremental Term Loan as provided in
the definitive documentation establishing such Incremental Term Loan.
(d) Notwithstanding clauses (a), (b) and (c) above, if an Event of Default has
occurred and is continuing, at the request of the Required Lenders, or
automatically in the case of an Event of Default under Sections 8.1(a), (g) or
(h), the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate per annum equal to 2.00% above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans, LIBOR Index Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 2.00% above the
otherwise applicable interest rate for Base Rate Loans or LIBOR Index Rate
Loans, as the case may be.
 
41

 
(e) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans, LIBOR Index Rate
Loans and Swingline Loans shall be payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be. Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months, on each day which occurs every three
(3) months after the initial date of such Interest Period, and on the Revolving
Commitment Termination Date or the Maturity Date, as the case may be. Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.
(f) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.14 Fees .
(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at the
Applicable Margin on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing the Commitment
Fee with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.
(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit (the “Letter of Credit Fee”), which shall accrue at a rate per
annum equal to the Applicable Margin then in effect on the average daily amount
of such Lender’s LC Exposure attributable to such Letter of Credit during the
period from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(such Letter of Credit Fee shall continue to accrue on any LC Exposure that
remains outstanding after the Revolving Commitment Termination Date) and (ii) to
the applicable Issuing Bank for its own account a fronting fee, which shall
accrue at the rate set forth in the Fee Letter or other written agreement
between the applicable Issuing Bank and the Borrower, as applicable, on the
average daily amount of the LC Exposure during the Availability Period (or until
the date that such Letter of Credit is irrevocably cancelled, whichever is
later), as well as the applicable Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Default Interest
has been imposed pursuant to Section 2.13(c), the rate per annum used to
calculate the Letter of Credit Fee pursuant to clause (i) above shall
automatically be increased by 2.00%.
(d) The Borrower shall pay on the Closing Date to the Administrative Agent and
its affiliates all fees in the Fee Letter that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.
 
42

 
(e) Accrued fees under clauses (b) and (c) above shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on the first such date to occur after the Closing Date and on the Revolving
Commitment Termination Date (and if later, the date the Loans and LC Exposure
shall be repaid in their entirety); provided further, that any such fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.
(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of, and be payable
to, the applicable Issuing Bank. The pro rata payment provisions of Section 2.21
shall automatically be deemed adjusted to reflect the provisions of this
subsection (f).
Section 2.15 Computation of Interest and Fees .
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees payable hereunder shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
Section 2.16 Inability to Determine Interest Rates . If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR for such
Interest Period or the One Month LIBOR Index Rate, or
(b) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR does not adequately and fairly reflect the cost
to such Lenders of making, funding or maintaining their (or its, as the case may
be) Eurodollar Loans for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) the obligations of the Lenders to make Eurodollar Loans or LIBOR
Index Rate Loans, as applicable, or to continue or convert outstanding Loans as
or into Eurodollar Loans or LIBOR Index Rate Loans, as applicable, shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.
 
 
43

 
Section 2.17 Illegality . If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan or LIBOR
Index Rate Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Loans or LIBOR Index
Rate Loans, or to continue or convert outstanding Loans as or into Eurodollar
Loans or LIBOR Index Rate Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing or LIBOR Index Rate Borrowing, such Lender’s Revolving
Loan shall be made as a Base Rate Loan as part of the same Revolving Borrowing
and, with respect to Eurodollar Loans, for the same Interest Period, and if the
affected Eurodollar Loan or LIBOR Index Rate Loan is then outstanding, such Loan
shall be converted to a Base Rate Loan immediately, in the case of a Loan that
is a LIBOR Index Rate Loan, and, in the case of a Loan that is a Eurodollar
Loan, either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
Section 2.18 Increased Costs .
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBOR or the One Month LIBOR Index Rate hereunder against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR or the One Month LIBOR Index
Rate) or any Issuing Bank;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or on any Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans or
LIBOR Index Rate Loans made by such Lender or any Letter of Credit or any
participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or LIBOR
Index Rate Loan or to increase the cost to such Lender or such Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five (5) Business Days after the
date of such notice and demand, additional amount or amounts sufficient to
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
44

 
(b) If any Lender or any Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or such Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, such Issuing Bank or the Parent Company of such Lender or
such Issuing Bank could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies or the policies of
the Parent Company of such Lender or such Issuing Bank with respect to capital
adequacy) then, from time to time, within five (5) Business Days after receipt
by the Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender, such Issuing Bank or the Parent Company
of such Lender or such Issuing Bank for any such reduction suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, such Issuing Bank or the Parent
Company of such Lender or such Issuing Bank, as the case may be, specified in
clause (a) or (b) of this Section 2.18 shall be delivered to the Borrower (with
a copy to the Administrative Agent) and shall be conclusive, absent manifest
error. The Borrower shall pay any such Lender or such Issuing Bank, as the case
may be, such amount or amounts within five (5) Business Days after receipt
thereof.
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
under this Section for any increased costs or reductions incurred more than nine
(9) months prior to the date that such Lender or such Issuing Bank delivers the
certificate contemplated by Section 2.18(c); provided, further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then such nine-month period shall be extended to include the period of such
retroactive effect.
Section 2.19 Funding Indemnity . In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense (excluding loss of anticipated profit) attributable to
such event. In the case of a Eurodollar Loan, such loss, cost or expense shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBOR applicable to such Eurodollar Loan (but, for purposes of clarity, not the
Applicable Margin applicable thereto) for the period from the date of such event
to the last day of the then current Interest Period therefor (or in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan) over (B) the amount of interest
that would accrue on the principal amount of such Eurodollar Loan for the same
period if the Adjusted LIBOR were set on the date such Eurodollar Loan was
prepaid or converted or the date on which the Borrower failed to borrow, convert
or continue such Eurodollar Loan. A certificate as to any additional amount
payable under this Section 2.19 submitted to the Borrower by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error.
 
45

 
Section 2.20 Taxes .
(a) For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank and the term “applicable Law” includes FATCA.
(b) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.
(c) In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(d) The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.4(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
 
46

 
(f) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20(f), such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)                     (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
47

 
(ii) executed originals of IRS Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-4 on behalf of each such direct and
indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
48

 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) If any Recipient determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified pursuant to this Section
2.20 (including by the payment of additional amounts pursuant to this Section
2.20), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 2.20 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this clause (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (h)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
Section 2.21 Payments Generally; Pro Rata Treatment; Sharing of Set-offs .
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the applicable Issuing Bank or Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 11.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Banks then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Banks based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
49

 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure and Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this clause (c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Banks, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by Law, in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Banks and the Swingline Lender under this Agreement, third to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Lenders hereunder that are not
Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
 
50

 
Section 2.22 Letters of Credit .
(a) During the Availability Period, the applicable Issuing Bank, in reliance
upon the agreements of the other Lenders pursuant to Section 2.22(d) and
2.22(e), may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower or any Subsidiary on the terms
and conditions hereinafter set forth; provided, that (i) each Letter of Credit
shall expire on the earlier of (A) the date one year after the date of issuance
of such Letter of Credit (or in the case of any renewal or extension thereof,
one year after such renewal or extension) and (B) the date that is five (5)
Business Days prior to the Revolving Commitment Termination Date, unless the
requirement of Section 2.22(l) has been satisfied; (ii) each Letter of Credit
shall be in a stated amount of at least $100,000 (or such lesser amount as the
applicable Issuing Bank may agree in its sole discretion); and (iii) the
Borrower may not request any Letter of Credit, if, after giving effect to such
issuance (A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitments. Each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Issuing Bank without
recourse a participation in each Letter of Credit equal to such Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit (i) on the Closing Date with respect to all Existing Letters of Credit
and (ii) on the date of issuance with respect to all other Letters of Credit.
Each issued Letter of Credit (including the Existing Letters of Credit) shall be
deemed to utilize the Revolving Commitment of each Lender by an amount equal to
the amount of such participation. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof; provided,
however, that Existing Letters of Credit shall not be amended, renewed or
extended except as otherwise set forth on Schedule 2.22.
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
applicable Issuing Bank and the Administrative Agent irrevocable written notice
(which may be in the form of a duly completed Letter of Credit Application) at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the applicable Issuing Bank
shall approve and that the Borrower shall have executed and delivered any Issuer
Documents as the applicable Issuing Bank shall require; provided, that in the
event of any conflict between such applications, agreements or instruments and
this Agreement, the terms of this Agreement shall control.
 
51

 
(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the applicable Issuing Bank will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received such
notice and if not, the applicable Issuing Bank will provide the Administrative
Agent with a copy thereof. Unless the applicable Issuing Bank has received
notice from the Administrative Agent on or before 5:00 p.m. the Business Day
immediately preceding the date the applicable Issuing Bank is to issue the
requested Letter of Credit (1) directing the applicable Issuing Bank not to
issue the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in Section 2.22(a) or that one or more
conditions specified in Article III are not then satisfied, then, subject to the
terms and conditions hereof, the applicable Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with such Issuing Bank’s usual
and customary business practices.
(d) The applicable Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether such Issuing Bank
has made or will make a LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the applicable Issuing Bank and the Lenders with respect
to such LC Disbursement. The Borrower shall be irrevocably and unconditionally
obligated to reimburse the applicable Issuing Bank for any LC Disbursements paid
by such Issuing Bank in respect of such drawing, without presentment, demand or
other formalities of any kind. Unless the Borrower shall have notified the
applicable Issuing Bank and the Administrative Agent prior to 11:00 a.m. on the
Business Day immediately prior to the date on which such drawing is honored that
the Borrower intends to reimburse the applicable Issuing Bank for the amount of
such drawing in funds other than from the proceeds of Revolving Loans, the
Borrower shall be deemed to have timely given a Notice of Revolving Borrowing to
the Administrative Agent requesting the Lenders to make a Base Rate Borrowing on
the date on which such drawing is honored in an exact amount due to the
applicable Issuing Bank; provided, that for purposes solely of such Borrowing,
the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the applicable Issuing Bank in accordance with Section 2.6.
The proceeds of such Borrowing shall be applied directly by the Administrative
Agent to reimburse the applicable Issuing Bank for such LC Disbursement.
(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than any Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the applicable Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the applicable Issuing Bank. Whenever,
at any time after the applicable Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the applicable Issuing
Bank (or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or such Issuing Bank, as the case may be, will
distribute to such Lender its Pro Rata Share of such payment; provided, that if
such payment is required to be returned for any reason to the Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or such Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
such Issuing Bank to it.
 
52

 
(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to clauses (d) or (e) of this Section 2.22 on the due date
therefor, such Lender shall pay interest to the applicable Issuing Bank (through
the Administrative Agent) on such amount from such due date to the date such
payment is made at a rate per annum equal to the Federal Funds Rate; provided,
that if such Lender shall fail to make such payment to such Issuing Bank within
three (3) Business Days of such due date, then, retroactively to the due date,
such Lender shall be obligated to pay interest on such amount at the rate set
forth in Section 2.13(c).
(g) If any Event of Default shall occur and be continuing, (x) on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding that its reimbursement obligations with respect to
the Letters of Credit be Cash Collateralized pursuant to this clause (g), if
such notice is received by the Borrower prior to 2:30 p.m. and (y) on the
following Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders demanding that its reimbursement obligations with
respect to the Letters of Credit be Cash Collateralized pursuant to this clause
(g), if such notice is received by the Borrower after 2:30 p.m. on the preceding
Business Day, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks and the Lenders, an amount in cash equal to 102% of the aggregate
LC Exposure of all Lenders as of such date plus any accrued and unpaid fees
thereon; provided, that such obligation to Cash Collateralize the reimbursement
obligations of the Borrower with respect to the Letters of Credit shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to the Borrower described in clause (g) or (h) of
Section 8.1. Such deposit shall be held by the Administrative Agent as Cash
Collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this clause (g). Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each applicable Issuing Bank
for LC Disbursements for which it had not been reimbursed and to the extent so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
 
53

 
(h) Upon the request of any Lender, but no more frequently than quarterly, each
of the Issuing Banks shall deliver (through the Administrative Agent) to each
Lender and the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, each of the
Issuing Banks shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including any Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(iv) Payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document to such Issuing Bank that does not
comply with the terms of such Letter of Credit;
(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Banks, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided, that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised due care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 
54

 
(j) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable Laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
Letter of Credit Application submitted for the issuance of a Letter of Credit.
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l) Expiry Dates Greater than One Year. If the expiry date of any requested
Letter of Credit (or any extension or renewal of any Letter of Credit) would
occur after the date that is five (5) Business Days prior to the Revolving
Commitment Termination Date, such Letter of Credit shall be Cash Collateralized
on or prior to the date of issuance of such Letter of Credit (or such later date
as the applicable Issuing Bank may agree in its sole discretion) or all the
Lenders having Revolving Commitments have approved such expiry date.
(m) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
Section 2.23 Increase of Commitments; Additional Lenders .
The Borrower shall have the right from time to time, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent (or twenty (20)
days’ notice as set forth in clause (m) below), to increase the Aggregate
Revolving Commitments or establish one or more additional term loans (each such
term loan, an “Incremental Term Loan”) by up to $50,000,000, provided, that:
 
55

 
(a) no Default or Event of Default shall have occurred and be continuing on the
date on which such increase in the Aggregate Revolving Commitments or
Incremental Term Loan is to become effective;
(b) such increase in the Aggregate Revolving Commitments or Incremental Term
Loan shall be in a minimum amount of $10,000,000 and in integral multiples of
$5,000,000 in excess thereof (or such lesser amounts as the Administrative Agent
may agree in its discretion);
(c) such increase in the Aggregate Revolving Commitments or Incremental Term
Loan shall be effective only upon receipt by the Administrative Agent of (x)
additional Revolving Commitments in a corresponding amount of such requested
increase in the Aggregate Revolving Commitments or Incremental Term Loan
Commitments from either existing Lenders and/or one or more other institutions
that qualify as assignees under Section 11.4 (each such institution, an
“Additional Lender”) and which are reasonably acceptable to the Borrower, the
Administrative Agent and, in the case of any increase in the Aggregate Revolving
Commitments, the Issuing Banks and Swingline Lender and (y) documentation from
each existing Lender or Additional Lender providing an additional Revolving
Commitment or Incremental Term Loan Commitment evidencing its agreement to
provide additional Revolving Commitment or Incremental Term Loan Commitment
and/or its acceptance of the obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent;
(d) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Loan Parties and opinions of
counsel to the Loan Parties, if required to be provided by the Lenders,
providing such additional Revolving Commitments or such Incremental Term Loan
Commitments) it may reasonably request relating to the corporate or other
necessary authority for such increase in the Aggregate Revolving Commitments or
establishment of such Incremental Term Loan and the validity of such increase in
the Aggregate Revolving Commitments or establishment of such Incremental Term
Loan, and any other documents relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;
(e) the Administrative Agent shall have received a Pro Forma Compliance
Certificate from a Responsible Officer of the Borrower demonstrating compliance
with the financial covenants hereunder after giving effect to such increase in
the Aggregate Revolving Commitments (assuming, for purposes of such
demonstration, that all Revolving Commitments, as increased, are fully drawn) or
Incremental Term Loan on a Pro Forma Basis in form and substance reasonably
satisfactory to the Administrative Agent; provided, that, in the case of an
Incremental Term Loan subject to the Incremental Funds Certain Provision, such
compliance will be determined at the time the applicable Acquisition Agreement
is entered into (but not more than ninety (90) days prior to the consummation of
such Permitted Acquisition);
(f) if any Revolving Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the Borrower shall, if applicable, have prepaid
one or more existing Revolving Loans (such prepayment to be subject to
Section 2.19) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its Pro
Rata Share of outstanding Revolving Loans;
 
56

 
(g) any increase in the Aggregate Revolving Commitments under this Section 2.23
shall have terms identical to those for the Revolving Loans under this
Agreement, except for any fees that may be payable to the Lenders providing
commitments for such increase in the Aggregate Revolving Commitments;
(h) amortization, pricing and use of proceeds applicable to any Incremental Term
Loan shall be as set forth in the definitive documentation therefor; provided
that (i) any such Incremental Term Loan shall have a final maturity date that is
later than the Revolving Commitment Termination Date and the Maturity Date of
each then outstanding Term Loan, (ii) the weighted average life to maturity of
such Incremental Term Loan shall be no earlier than the weighted average life to
maturity of the Term Loan A or any other then-existing Incremental Term Loan and
(iii) with respect to any Incremental Term Loan established on or before the
second anniversary of the Closing Date, the all-in yield (including interest
rate margins, any interest rate floors, original issue discount and upfront fees
(based on the lesser of a four-year average life to maturity or the remaining
life to maturity), but excluding arrangement, structuring and underwriting fees
paid or payable to the Arranger or its Affiliates) applicable to such
Incremental Term Loan shall not be more than 0.50% higher than the corresponding
all-in yield (determined on the same basis) applicable to the Term Loan A or any
then outstanding Incremental Term Loan (it being understood that interest on the
Term Loan A and any existing Incremental Term Loan may be increased to the
extent necessary to satisfy this requirement);
(i) all conditions precedent to the making of a Loan and/or the issuance of a
Letter of Credit set forth in Section 3.2 shall have been satisfied at the time
of any increase in the Aggregate Revolving Commitments (even if there is no
Borrowing thereunder on such date);
(j) no Lender (or any successor thereto) shall have any obligation to increase
its Revolving Commitment or its other obligations under this Agreement and the
other Loan Documents or provide any Incremental Term Loan, and any decision by a
Lender to increase its Revolving Commitment or provide any Incremental Term Loan
shall be made in its sole discretion independently from any other Lender;
(k)           neither the Arranger nor any Lender shall have any responsibility
for arranging any such increased or additional Revolving Commitments or
Incremental Term Loans without their prior written consent and subject to such
conditions, including fee arrangements, as they may provide in connection
therewith;
 
(l)           prior to any increase in the Aggregate Revolving Commitments or
establishment of any Incremental Term Loan pursuant to this Section 2.23, either
(i) the Convertible Note Indebtedness shall have been repaid in full (or repaid
in full concurrently with any such increase in the Aggregate Revolving
Commitments or such establishment of such Incremental Term Loan) or (ii) the
Administrative Agent shall have received reasonably satisfactory evidence that
the holders of the Convertible Note Indebtedness have agreed that such increased
Aggregate Revolving Commitments or Incremental Term Loan, as applicable, when
taken together with the then existing Aggregate Revolving Commitments and the
outstanding principal amount of all then existing Term Loans, will constitute
Priority Senior Debt (as defined in the Convertible Note Subordination
Agreement), which evidence may be in the form of an amendment to the Convertible
Note Subordination Agreement) and is not prohibited under each of the
Convertible Note Documents; and
 
 
57

 
(m)           prior to the date of any increase in the Aggregate Revolving
Commitments or establishment of an Incremental Term Loan, the Administrative
Agent shall have received (and promptly furnished to the Lenders) (i) a
completed “life of loan” Federal Emergency Management Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and appropriate Loan Party relating thereto if
required) and (ii) proof of flood insurance under the insurance policies
required by Section 5.8(d); provided, that, notwithstanding anything to the
contrary contained herein, if there are any Mortgaged Properties at the time of
any increase or establishment of any Incremental Term Loan, the Administrative
Agent shall have received (and promptly furnished to the Lenders) notice from
the Borrower of such increase at least twenty (20) days prior to the date of
such increase or establishment of such Incremental Term Loan.
 
Notwithstanding anything to the contrary in the foregoing, if the proceeds of
any Incremental Term Loan are being used to finance a Permitted Acquisition made
pursuant to an acquisition agreement, binding on the Borrower or any of its
Subsidiaries, entered into in advance of the consummation thereof (an
“Acquisition Agreement”), and the Borrower has obtained on or prior to the
closing thereof binding commitments of Lenders and/or Additional Lenders to fund
such Incremental Term Loan, then the conditions to the funding and incurrence of
any such Incremental Term Loan shall be limited as follows: (A) the condition
set forth in Section 3.2(b) shall apply only with respect to Specified
Representations, (B) the representations and warranties in the Acquisition
Agreement made by or with respect to the Acquired Business that are material to
the interests of the Lenders shall be true and correct in all material respects,
but only to the extent that the Borrower and/or any of its Subsidiaries, as
applicable, has the right to terminate its or their obligations under the
Acquisition Agreement or not consummate such Permitted Acquisition as a result
of a breach of such representations in such Acquisition Agreement, and (C) the
reference to “no Default or Event of Default” in Section 3.2(a) shall mean (1)
the absence of a Default or Event of Default at the date the applicable
Acquisition Agreement is executed and delivered and (2) the absence of a
Specified Event of Default at the date the applicable Permitted Acquisition is
consummated. For purposes of clarity, increases in the Aggregate Revolving
Commitments shall not be subject at any time to the Incremental Funds Certain
Provision. Nothing in the foregoing constitutes a waiver of any Default or Event
of Default under this Agreement or of any rights or remedies of Lenders and the
Administrative Agent under any provision of the Loan Documents. The provisions
of this paragraph are collectively referred to in this Agreement as the
“Incremental Funds Certain Provision”.
For purposes of determining compliance on a Pro Forma Basis with the financial
covenants in Article VI or other ratio requirement under this Agreement, or
whether a Default or Event of Default has occurred and is continuing, in each
case in connection with the consummation of a Permitted Acquisition using
proceeds from an Incremental Term Loan that qualifies to be subject to the
Incremental Funds Certain Provision, the date of determination shall, at the
option of the Borrower, be the date of execution of such Acquisition Agreement,
and such determination shall be made after giving effect to such Acquisition
(and the other transactions to be entered into in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof)) on a
Pro Forma Basis, and, for the avoidance of doubt, if such financial covenants or
other ratio requirement is subsequently breached as a result of fluctuations in
the ratio that is subject of such financial covenants or other ratio requirement
(including due to fluctuations in Consolidated EBITDA of the Borrower or the
EBITDA of the Acquired Business), at or prior to the consummation of such
Acquisition (and the other transactions to be entered into in connection
therewith), such financial covenants or other ratio requirement will not be
deemed to have been breached as a result of such fluctuations solely for the
purpose of determining whether such Acquisition (and the other transactions to
be entered into in connection therewith) constitutes a Permitted
Acquisition; provided; that (x) if the Borrower elects to have such
determination occur at the time of entry into the applicable Acquisition
Agreement (and not at the time of consummation of the Acquisition), (I) the
Incremental Term Loan to be incurred shall be deemed incurred at the time of
such election (unless the applicable Acquisition Agreement is terminated without
actually consummating the applicable Permitted Acquisition (in which case such
Acquisition and related Incremental Term Loan will not be treated as having
occurred)) and outstanding thereafter for purposes of calculating compliance, on
a Pro Forma Basis, with any applicable financial covenants or other ratio
requirement in this Agreement (even if unrelated to determining whether such
Acquisition is a Permitted Acquisition) and (II) such Permitted Acquisition must
close within ninety (90) days of the signing of the applicable Acquisition
Agreement and (y) EBITDA of the Acquired Business shall be disregarded for all
purposes under this Agreement other than determining whether such Acquisition is
a Permitted Acquisition until the consummation of such Permitted Acquisition.
 
 
58

 
Section 2.24 Mitigation of Obligations . If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
Section 2.25 Replacement of Lenders . If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.20, (c) any Lender notifies the Borrower and Administrative Agent
that it is unable to fund Eurodollar Loans or LIBOR Index Rate Loans pursuant to
Sections 2.16 or 2.17, (d) a Lender (a “Non-Consenting Lender”) does not consent
to a proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in Section
11.2(b) but requires unanimous consent of all Lender or all the Lenders directly
affected thereby (as applicable) or (e) if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 11.4(b)) all its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable Law and (v) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable assignee consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Acceptance shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
59

 
Section 2.26 Reallocation and Cash Collateralization of Defaulting Lender
Commitment .
 
(a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
(i) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and
(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (i) for any reason the Borrower will, not later than two (2)
Business Days after demand by the Administrative Agent (at the direction of each
applicable Issuing Bank and/or the Swingline Lender), (A) Cash Collateralize the
obligations of the Defaulting Lender to each applicable Issuing Bank or
Swingline Lender in respect of such LC Exposure or Swingline Exposure, as the
case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of the LC Exposure and Swingline Exposure of such
Defaulting Lender, (B) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (C) make other
arrangements satisfactory to the Administrative Agent, each applicable Issuing
Bank and the Swingline Lender in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender.
(b) If the Borrower, the Administrative Agent, each of the Issuing Banks and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
 
60

 
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
Section 3.1 Conditions To Effectiveness . This Agreement and the obligations of
the Lenders (including the Swingline Lender) to make Loans and the obligation of
the applicable Issuing Bank to issue any Letter of Credit hereunder shall be
effective upon satisfaction of the following conditions precedent in each case
in form and substance reasonably satisfactory to the Administrative Agent and
each Lender:
(a) Loan Documents. Receipt by the Administrative Agent of a counterpart of this
Agreement and the other Loan Documents signed by or on behalf of each party
hereto or thereto or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of such signed signature page) that
such party has signed a counterpart of this Agreement and the other Loan
Documents to which such party is a party.
(b) Organization Documents; Resolutions and Certificates. Receipt by the
Administrative Agent of:
(i) a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of such Loan Party’s Organization Documents and
resolutions of its board of directors (or equivalent governing body),
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
and
(ii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party.
(c) Opinions of Counsel. Receipt by the Administrative Agent of written opinions
of counsel to the Loan Parties addressed to the Administrative Agent, the
Issuing Banks and each of the Lenders, and covering such matters relating to the
Loan Parties, the Loan Documents and the transactions contemplated therein in
form and substance satisfactory to the Administrative Agent.
(d) Officer’s Closing Certificate. Receipt by the Administrative Agent of a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, certifying that after giving effect to the transactions contemplated
hereby on the Closing Date, the conditions specified in Section 3.1(f) and
Sections 3.2(a) and (b) are satisfied as of the Closing Date.
(e) Sources and Uses. Receipt by the Administrative Agent of a duly executed
funds disbursement agreement, together with a report setting forth the sources
and uses of the proceeds hereof.
 
61

 
(f) Required Consents and Approvals. The Loan Parties shall have received all
consents (including Hart-Scott-Rodino clearance, if necessary, and other
necessary governmental consents), approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
applicable Law, the Organization Documents of any Loan Party or by any
Contractual Obligation of any Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Loan
Documents or any other transaction being financed with the proceeds thereof
shall be ongoing.
(g) Solvency. Receipt by the Administrative Agent of a certificate, dated the
Closing Date and signed by the chief financial officer of the Borrower, on
behalf of itself and each of its Subsidiaries, confirming that (x) the Borrower
is Solvent and (y) the Loan Parties on a consolidated basis are Solvent, in each
case before and after giving effect to the funding of the Term Loan A and any
Revolving Loans on the Closing Date and the consummation of the other
transactions contemplated herein.
(h) Insurance. Receipt by the Administrative Agent of certificates of insurance
issued on behalf of insurers of the Loan Parties, describing in reasonable
detail the types and amounts of insurance (property and liability) maintained by
the Loan Parties, and endorsements naming the Administrative Agent as additional
insured on liability policies and lender’s loss payee on property and casualty
policies.
(i) Personal Property Collateral. Receipt by the Administrative Agent of the
following:
(i) Searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party.
(ii) Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary to perfect the Administrative Agent’s security
interest in the Collateral.
(iii) All certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Security Agreement or any other pledge
agreement, together with duly executed in blank, undated stock powers attached
thereto (unless, with respect to the pledged Capital Stock of any Material
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the Law of the
jurisdiction of organization of such Person).
(iv) Searches of ownership of, and Liens on, United States registered
intellectual property owned by each Loan Party in the appropriate governmental
offices.
(v) Duly executed notices of grant of security interest in the form required by
any security agreement as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property owned by the Loan Parties
(if and to the extent perfection may be achieved in the United States Patent and
Trademark Office or the United States Copyright Office by such filings).
 
62

 
(j) Refinancing of Existing Indebtedness. Receipt by the Administrative Agent of
copies of duly executed payoff letters with respect to the Existing Credit
Agreement and the Second Lien Credit Agreement in form and substance reasonably
satisfactory to Administrative Agent, executed by each of the Borrower’s
existing lenders or the agent thereof, together with (i) evidence of payment in
full of Indebtedness under the Existing Credit Agreement and the Second Lien
Credit Agreement, (ii) UCC-3 or other appropriate termination statements, in
form and substance satisfactory to Administrative Agent, releasing all liens of
any existing lenders or agent under the Existing Credit Agreement and the Second
Lien Credit Agreement upon any of the personal property of the Borrower and its
Subsidiaries, (iii) cancellations and releases, in form and substance
satisfactory to the Administrative Agent, releasing all liens of any existing
lenders or agent under the Existing Credit Agreement or the Second Lien Credit
Agreement upon any of the real property of the Borrower and its Subsidiaries,
and (iv) any other releases, terminations or other documents reasonably required
by the Administrative Agent to evidence the payoff of such Indebtedness.
(k) Patriot Act; Anti-Money Laundering Laws. The provision by the Loan Parties
of all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
(l) Financial Statements. Receipt by the Administrative Agent of (i) the
consolidated audited financial statements of the Borrower and its Subsidiaries
for the Fiscal Years ended 2013, 2014 and 2015, including balance sheets, income
statements and cash flow statements audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP, (ii) Interim
Financial Statements and (iii) five-year financial projections of the Borrower
and its Subsidiaries.
(m) Fees and Expenses. Receipt by the Administrative Agent of payment of all
fees, expenses and other amounts due and payable on or prior to the Closing
Date, including without limitation reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent and the Arranger (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or the Arranger.
Without limiting the generality of the provisions of this Section 3.1, for
purposes of determining compliance with the conditions specified in this Section
3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.
Section 3.2 Each Credit Event . The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of each of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions, in each case, subject to the Incremental Funds Certain
Provision, as applicable:
(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
 
63

 
(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) as of such earlier
date;
(c) the Borrower shall have delivered the required Notice of Borrowing; and
(d) if any Revolving Lender is a Defaulting Lender at the time of any request by
the Borrower of a Borrowing of a Swingline Loan or the issuance, amendment,
renewal or extension of a Letter of Credit, as applicable, set forth in this
Section 3.2, neither of the Issuing Banks will be required to issue, amend,
renew or increase any Letter of Credit and the Swingline Lender will not be
required to make any Swingline Loans, unless they are satisfied that 100% of the
related LC Exposure and Swingline Exposure is fully covered or eliminated
pursuant to Section 2.26.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section 3.2.
Section 3.3 Delivery of Documents . All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:
Section 4.1 Existence; Power . The Borrower and each of its Subsidiaries (a) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company, as applicable, under the Laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted, and (c) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
 
64

 
Section 4.2 Organizational Power; Authorization . The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by each Loan Party,
and constitutes, and each other Loan Document to which any Loan Party is party,
when executed and delivered by such Loan Party, will constitute a legal, valid
and binding obligation of each Loan Party, enforceable against such Loan Party
party thereto, in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
Section 4.3 Governmental Approvals; No Conflicts . The execution, delivery and
performance by each Loan Party of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except (i) those as have been obtained or made and are in full force
and effect and (ii) filings necessary to perfect and maintain the perfection of
the Liens created under the Collateral Documents, (b) will not violate the
Organization Documents of any Loan Party or any Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding on the Borrower or any of its Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens (if any) created under the Loan Documents.
Section 4.4 Financial Statements . The Borrower has furnished to the Lenders (a)
the Audited Financial Statements and (b) the Interim Financial Statements. Such
financial statements fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (b). The financial
statements delivered pursuant to Section 5.1(a) and (b) have been prepared in
accordance with GAAP and present fairly (on the basis disclosed in the footnotes
to such financial statements) the consolidated financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of the dates
thereof and for the periods covered thereby. Since the date of the Audited
Financial Statements, there have been no changes with respect to the Borrower
and its Subsidiaries which have had or could reasonably be expected to have,
singly or in the aggregate, a Material Adverse Effect.
Section 4.5 Litigation and Environmental Matters .
(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of any
Responsible Officer of the Loan Parties, threatened against or affecting the
Borrower or any of its Subsidiaries or any employee or contractor of the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.
(b) Neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or Healthcare
Law, (ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
Section 4.6 Compliance with Laws and Agreements . The Borrower and each
Subsidiary is in compliance with (a) all Laws and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
65

 
Section 4.7 No Default .
(a)           Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.
 
(b)           No Default has occurred and is continuing.
 
Section 4.8 Investment Company Act, Etc. . Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
Section 4.9 Taxes . The Borrower and its Subsidiaries have timely filed or
caused to be filed all federal, state income and other material tax returns
required to be filed by them, and have paid all federal, state income and other
material taxes, assessments made against it or its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with GAAP. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of such taxes are adequate in accordance with GAAP,
and no tax liabilities that could be materially in excess of the amount so
provided are anticipated.
Section 4.10 Margin Regulations . None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”
Section 4.11 ERISA . No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
Section 4.12 Ownership of Property .
(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the
Audited Financial Statements or the most recent audited consolidated balance
sheet of the Borrower delivered pursuant to Section 5.1(a) or purported to have
been acquired by the Borrower or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens not permitted by this Agreement. All leases that individually
or in the aggregate are material to the business or operations of the Borrower
and its Subsidiaries are valid and subsisting and are in full force.
 
66

 
(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.
(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
Section 4.13 Disclosure . Each Loan Party has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
reports (including without limitation all reports that any Loan Party is
required to file with the SEC), financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided, that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
Section 4.14 Labor Relations . There are no strikes, lockouts or other material
labor disputes pending against the Borrower or any of its Subsidiaries, or, to
the knowledge of a Responsible Officer of any Loan Party, threatened against the
Borrower or any of its Subsidiaries, and no significant unfair labor practice,
charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the knowledge of a Responsible Officer of any Loan Party,
threatened against any of them before any Governmental Authority that would
reasonably be expected to result, either individually or in the aggregate, a
Material Adverse Effect. All payments due from the Borrower or any of its
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the Borrower or any
such Subsidiary, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 4.15 Subsidiaries . Schedule 4.15 sets forth (a) the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Closing Date and (b) the authorized
Capital Stock of the Borrower and each of its Subsidiaries as of the Closing
Date. All issued and outstanding Capital Stock of the Borrower and each of its
Subsidiaries is duly authorized and validly issued, fully paid, non-assessable,
as applicable, and free and clear of all Liens other than those created under
the Loan Documents. All such securities were issued in compliance with all
applicable state and federal Laws concerning the issuance of securities. As of
the Closing Date, all of the issued and outstanding Capital Stock of the
Borrower and each of the Subsidiaries is owned by the Persons and in the amounts
set forth on Schedule 4.15. Except as set forth on Schedule 4.15, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any Capital Stock of the Borrower or any of its Subsidiaries.
 
67

 
Section 4.16 Solvency . After giving effect to the execution and delivery of the
Loan Documents and the making of the Loans under this Agreement, the Borrower is
Solvent and the Loan Parties are Solvent on a consolidated basis.
Section 4.17 Business Locations; Taxpayer Identification Number . Set forth on
Schedule 4.17-1 is a list of all real property located in the United States that
is owned or leased by any Loan Party as of the Closing Date (identifying whether
such real property is owned or leased and which Loan Party owns or leases such
real property). Set forth on Schedule 4.17-2 is the chief executive office, U.S.
tax payer identification number and organizational identification number of each
Loan Party as of the Closing Date. The exact legal name and state of
organization of each Loan Party as of the Closing Date is as set forth on the
signature pages hereto. Except as set forth on Schedule 4.17-3, no Loan Party
has during the five years preceding the Closing Date (i) changed its legal name,
(ii) changed its state of formation, or (iii) been party to a merger,
consolidation or other change in structure.
Section 4.18 Material Agreements . As of the Closing Date, all Material
Agreements of the Borrower and its Subsidiaries are described on Schedule 4.18,
and each such Material Agreement is in full force and effect. The Borrower does
not have any knowledge of any pending amendments or threatened termination of
any of the Material Agreements. As of the Closing Date, the Borrower has
delivered to the Administrative Agent a true, complete and correct copy of each
Material Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).
Section 4.19 Anti-Corruption Laws and Sanctions . None of the Borrower or any of
its Subsidiaries or, to the knowledge of the Borrower or such Subsidiary, any of
their respective directors, officers, employees or agents acting or benefitting
in any capacity in connection with this Agreement, (a) is a Person that is owned
or controlled by a Sanctioned Person, (b) is a Sanctioned Person or (c) is
located, organized or resident in a Sanctioned Country. The Borrower and its
Subsidiaries have conducted their businesses in compliance with Anti-Corruption
Laws and applicable Sanctions and have instituted and maintain policies and
procedures designed to promote and achieve compliance with Anti-Corruption Laws
and applicable Sanctions. No Borrowing or Letter of Credit, use of proceeds or
other transactions will violate Anti-Corruption Laws or applicable Sanctions.
Section 4.20 Subordination of Subordinated Debt . This Agreement, and all
amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement” (or similar or analogous term)
within the meaning of the applicable Subordinated Debt Document; and the
Revolving Loans, the Term Loans and all other Obligations of the Borrower to the
Lenders and the Administrative Agent under this Agreement and all other Loan
Documents, and all amendments, modifications, extensions, renewals, refinancings
or refundings of any of the foregoing, constitute “Senior Indebtedness” (or
similar or analogous term) of the Borrower within the meaning of the applicable
Subordinated Debt Document, and the holders thereof from time to time shall be
entitled to all of the rights of a holder of “Senior Indebtedness” (or similar
or analogous term) pursuant to the applicable Subordinated Debt Document.
Section 4.21 No EEA Financial Institutions . No Loan Party is an EEA Financial
Institution.
Section 4.22 Perfection of Security Interests in the Collateral.
 
68

 
(a)           The Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable security interest in the Collateral identified
therein, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law), and the Security Agreement shall create a fully perfected
Lien on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (other than Permitted Encumbrances) (i) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Collateral is delivered to the
Administrative Agent with duly executed stock powers with respect thereto, (ii)
with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when “control” (as such term
is defined in the UCC) is established by the Administrative Agent over such
interests in accordance with the provision of Section 8-106 of the UCC, or any
successor provision, and (iii) with respect to any such Collateral that is not a
“security” (as such term is defined in the UCC), when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the pledgor (to the extent such security
interest can be perfected by filing under the UCC).
(b)           Each of the Mortgages, if any, is effective to create in favor of
the Administrative Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the real
property and improvements identified therein in conformity with applicable Laws,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law) and, when the Mortgages and UCC financing statements in appropriate form
are duly recorded at the locations identified in the Mortgages, and recording or
similar taxes, if any, are paid, the Mortgages shall constitute a legal, valid
and enforceable Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such real property and improvements, in each case
prior and superior in right to any other Lien (other than Permitted
Encumbrances).
Section 4.23 HIPAA Compliance. To the extent that and for so long as (i) the
Borrower or any of its Subsidiaries is a “covered entity” and/or a “business
associate” as defined in 45 C.F.R. § 160.103, (ii) the Borrower or any of its
Subsidiaries and/or their business and operations are subject to or covered by
HIPAA, and/or (iii) the Borrower or any of its Subsidiaries sponsors any “group
health plans” as defined in 45 C.F.R. § 160.103, the Borrower and each such
Subsidiary has implemented, or will implement on or before any applicable
compliance date, those provisions of its HIPAA compliance plan necessary to
ensure that the Loan Parties are HIPAA Compliant, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. For purposes of this Agreement, “HIPAA
Compliant” shall mean that each Loan Party and each applicable Subsidiary (i) is
in full compliance with any and all of the applicable requirements of HIPAA, as
amended from time to time and (ii) is not subject to, and could not reasonably
be expected to become subject to, any civil or criminal penalty or any
investigation, claim or process as the result of any breach or other failure to
comply with HIPAA.
 
69

 
Section 4.24 Compliance With Health Care Laws. Without limiting the generality
of any other provision that is set forth herein (including, without limitation,
any covenant, representation or warranty), the Borrower and each of its
Subsidiaries, and each of the Borrower’s and each Subsidiary’s employees and
contractors in the exercise of their respective duties on behalf of the
Borrower, any such Subsidiary or any facilities where such licensed employees
and contractors perform services on behalf of customers of the Borrower or any
Subsidiary, is in compliance in all respects with all applicable statutes, laws,
ordinances, rules and regulations of any federal, state or local governmental
authority with respect to regulatory matters primarily relating to patient
healthcare (collectively, “Healthcare Laws”), except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower and each of its Subsidiaries
has maintained in all material respects all records required to be maintained by
the Healthcare Laws and, to the knowledge of the Loan Parties, there are no
presently existing circumstances which would result or likely would result in
violations of the Healthcare Laws, except where such violations, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower and its Subsidiaries and, to the Loan
Parties’ knowledge, the owners of other businesses managed by the Borrower or
its Subsidiaries have such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities as are necessary under
applicable Healthcare Laws to own their respective properties and to conduct
their respective business (including without limitation such permits as are
required under such federal, state and other health care laws, and under
licensure laws and such insurance laws and regulations, as are applicable
thereto), except where the failure to have such permits, licenses, franchises,
certificates and other approvals or authorizations of Governmental Authorities,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. In addition, each such employee and contractor holds,
without restriction, such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities as are necessary under
applicable Healthcare Laws to perform services on behalf of any customer of the
Borrower or any Subsidiary in the exercise of such employees’ and contractors’
respective duties on behalf of the Borrower or any such Subsidiary, except where
the failure to have such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Further, each such employee and contractor, if required by the
applicable facility where such employee or contractor performs services on
behalf of the Borrower or any Subsidiary, holds unrestricted medical staff
privileges to perform professional services at such facility, except where such
failure to maintain medical staff privileges could not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries are enrolled in, bill to or receive any reimbursement from third
party payors, including without limitation, Medicare, Medicaid, or any other
federal, state, or other government or commercial health care program. Neither
the Borrower, any Subsidiary, or any of their respective employees or
independent contractors: (i) have been convicted of a criminal offense related
to healthcare (unless such individual has been officially reinstated into the
federal healthcare programs by the U.S. Department of Health and Human Services
Office of Inspector General (“OIG”); (ii) are currently under sanction,
exclusion or investigation (civil or criminal) by any federal or state
enforcement, regulatory, administrative or licensing agency or is ineligible for
federal or state program participation; or (iii) are currently listed on the
General Services Administration List of Parties Excluded from the Federal
Procurement and Non-Procurement Programs or the OIG List of Excluded
Individuals/Entities.
Section 4.25 Patriot Act . No Loan Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended. To its knowledge, no Loan Party or any of its Subsidiaries is
in violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. No Loan Party or any of its
Subsidiaries (i) is a “blocked person” described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
ARTICLE V
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Subsidiary
to:
 
70

 
Section 5.1 Financial Statements and Other Information . Deliver to the
Administrative Agent, for further distribution to the Lenders:
(a) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year, a copy of the annual audited report for such Fiscal Year
for the Borrower and its Subsidiaries, containing a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit, except for qualifications arising solely as a result of upcoming
maturities of Loans under this Agreement) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;
(b) as soon as available and in any event within forty-five (45) days after the
end of each of the first three Fiscal Quarters, an unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated statements of income or
operations, changes in stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Quarter and the then elapsed portion of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as presenting fairly
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in Article VI, (iii) certifying that as of the
date thereof, all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date,
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Audited Financial Statements, and if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate and (v) specifying any change in the
identity of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter
from the Subsidiaries identified to the Lenders on the Closing Date or as of the
most recent Fiscal Year or Fiscal Quarter, as the case may be;
 
71

 
(d) concurrently with the delivery of the financial statements referred to in
clause (a) above, a negative assurance letter from the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their audit of such financial statements of any
Default or Event of Default arising from a breach of the financial covenants set
forth in Article VI in so far as they relate to accounting matters (which
negative assurance letter may be limited to the extent required by accounting
and auditing rules, standards or guidelines);
(e) as soon as available and in any event within forty-five (45) days after the
end of the Fiscal Year, a pro forma budget for the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow of the
Borrower and its Subsidiaries on a quarterly basis for such succeeding Fiscal
Year;
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and
(g) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
If at any time the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower may satisfy its obligation to deliver the financial statements referred
to in clauses (a) and (b) above by delivering such financial statements by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time.
The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar, Debt Domain or a
substantially similar electronic transmission system (the “Platform”) and
(B) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Arranger, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute information subject to the
confidentiality provisions of Section 11.11, they shall be treated as set forth
in Section 11.11); (3) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (4) the Administrative Agent and any Affiliate thereof and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
 
72

 
Section 5.2 Notices of Material Events . Furnish to the Administrative Agent
(for further distribution to the Lenders) prompt written notice of the
following:
(a) the occurrence of any Default or Event of Default;
(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any Subsidiary
which, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;
(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default with respect to the Subordinated Debt Documents, the
Convertible Note Documents or any Material Indebtedness of the Borrower or any
of its Subsidiaries;
(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(g) promptly and in any event at least thirty (30) days prior thereto, notice of
any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or legal structure, (iv) in any
Loan Party’s federal taxpayer identification number or organizational number or
(v) in any Loan Party’s jurisdiction of organization.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3 Existence; Conduct of Business .
(a) Do or cause to be done all things reasonably necessary to preserve, renew
and maintain in full force and effect its legal existence and its respective
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided,
that nothing in this Section 5.3 shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3; and
 
73

 
(b) Engage in the business of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably related or reasonably
ancillary thereto.
Section 5.4 Compliance with Laws, Etc . (a) Comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including, without limitation, all Environmental Laws,
Healthcare Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers, employees
and agents which are acting or benefitting in any capacity in connection with
this Agreement with Anti-Corruption Laws and applicable Sanctions.
Section 5.5 Payment of Obligations . Pay and discharge at or before maturity,
all of its obligations and liabilities (other than Indebtedness and any
obligations in respect of any Hedging Transactions but including, without
limitation, all taxes, assessments and other governmental charges, levies and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation, and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.6 Books and Records . Keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower and its Subsidiaries in
conformity with GAAP.
Section 5.7 Visitation, Inspection, Etc . Permit any representative of the
Administrative Agent (it being understood the Lenders may accompany the
Administrative Agent at the sole cost of such Lender) to visit and inspect its
properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and independent certified public accountants, all at such
reasonable times and as often as the Administrative Agent may reasonably request
after reasonable prior notice to the Borrowers; provided that only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.7 and the Administrative Agent shall not exercise such rights more
often than one time during any Fiscal Year absent the existence of an Event of
Default and, in any event, only one such time shall be at the Borrowers’
expense, and provided, further, that when an Event of Default has occurred and
is continuing the Administrative Agent (or any of its designated
representatives) may do any of the foregoing at the expense of the Borrowers at
any time during normal business hours without prior notice.
Section 5.8 Maintenance of Properties; Insurance .
(a) Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted;
(b) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations;
 
74

 
(c) At all times shall name Administrative Agent as additional insured on all
liability policies and loss payee on all property or casualty polices of the
Borrower and its Subsidiaries (which policies shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent); and
(d) Cause all Mortgaged Property that constitutes Flood Hazard Property to be
covered by flood insurance provided under the National Flood Insurance Program
(or with private insurance endorsed to cause such private insurance to be fully
compliant with the federal law as regards private placement insurance applicable
to the National Flood Insurance Program, with financially sound and reputable
insurance companies not Affiliates of the Borrower), in such amounts and with
such deductibles as the Administrative Agent (on behalf of itself or any Lender)
may request.
Section 5.9 Use of Proceeds .
(a) Use the proceeds of all the Revolving Loans (i) on the Closing Date, to
refinance Indebtedness under the Existing Credit Agreement and to pay related
transaction fees and expenses, and (ii) after the Closing Date, to finance
Permitted Acquisitions, for working capital needs, for capital expenditures and
for other general corporate purposes of the Borrower and its Subsidiaries.
(b) Use the proceeds of the Term Loan A on the Closing Date to refinance
Indebtedness under the Second Lien Credit Agreement, to pay related transaction
fees and expenses and for other general corporate purposes of the Borrower and
its Subsidiaries.
(c) Use the proceeds of each Incremental Term Loan for the purposes set forth in
the definitive documentation therefor.
(d) Use all Letters of Credit for general corporate purposes.
Section 5.10 Additional Subsidiaries . If any Subsidiary is acquired or formed
after the Closing Date, promptly notify the Administrative Agent and the Lenders
thereof and, within ten (10) Business Days (or such later date as the
Administrative Agent may agree in its sole discretion) after any such Subsidiary
is acquired or formed, if such Subsidiary is a Domestic Subsidiary (other than
(i) any Domestic Subsidiary of a Foreign Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code (except any
such Domestic Subsidiary that is treated as a C corporation for federal income
tax purposes) and (ii) Intelistaf), cause such Subsidiary to become a Guarantor.
A Subsidiary shall become an additional Guarantor by executing and delivering to
the Administrative Agent a Guarantor Joinder Agreement in form and substance
reasonably satisfactory to the Administrative Agent, accompanied by (a) all
other Loan Documents related thereto, (b) certified copies of Organization
Documents, appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and opinions of counsel comparable to those delivered pursuant to
Section 3.1(c), and (c) such other documents as the Administrative Agent may
reasonably request.
Section 5.11 Further Assurances
 
75

 
(a) Capital Stock. Cause (i) 100% of the issued and outstanding Capital Stock of
each Domestic Subsidiary (other than Intelistaf) and (ii) 65% (or such greater
percentage that, due to a Change in Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Material
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Material Foreign Subsidiary’s United
States parent and (B) could not reasonably be expected to cause any adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Material Foreign Subsidiary (other than any
Domestic Subsidiary of a Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code (except any such
Domestic Subsidiary that is treated as a C corporation for federal income tax
purposes)) directly owned by any Loan Party to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, to secure the Obligations pursuant to
the Collateral Documents (subject to Liens permitted by Section 7.2), and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including, any
filings and deliveries to perfect such Liens, Organization Documents,
resolutions and opinions of counsel, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(b) Personal Property. Cause all personal property (other than Excluded
Property) owned by each Loan Party to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, to secure the Obligations as required by the
Collateral Documents (subject to Liens permitted by Section 7.2) and, in
connection with the foregoing, deliver to the Administrative Agent such
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
(c) Control Agreements.  To the extent that a deposit account, disbursement
account, investment account, cash management account, lockbox account or other
account (other than an Excluded Account) is maintained with a Lender (or any of
its Affiliates) other than SunTrust Bank (or any of its Affiliates), cause such
deposit account, disbursement account, investment account, cash management
account, lockbox account or other account to be subject to an account control
agreement in form and substance reasonably satisfactory to the Administrative
Agent (it being understood and agreed that the Loan Parties shall have up to
thirty (30) days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion) to cause any such
accounts existing as of the Closing Date to become subject to such an account
control agreement); provided that no such account control agreement shall be
required with respect to any account maintained with a Lender other than
SunTrust Bank that has a balance (or which holds assets with a fair market
value) less than $50,000, in any individual instance, or $100,000, when taken
together with the account balances (or aggregate amount of the fair market value
of assets) of all other accounts (other than Excluded Accounts) that are not
either maintained at SunTrust Bank or subject to an account control agreement in
form and substance reasonably acceptable to the Administrative Agent.
(d)           Landlord Consents.  Within ninety (90) days (or such later date as
the Administrative Agent may agree in its sole discretion) of (i) the Closing
Date, with respect to leased locations of the Loan Parties existing on the
Closing Date and (ii) the date a new leasehold interest in real property is
acquired by a Loan Party (or an existing lease is renewed or extended), use
commercially reasonable efforts to deliver or cause to be delivered to the
Administrative Agent a duly executed landlord consent with respect to each
leased location where material corporate books and records of any of the Loan
Parties are maintained, which consents shall be in form and substance reasonably
acceptable to the Administrative Agent.
 
 
76

 
(e)           Mortgaged Property. Within forty-five (45) days (or such later
date as the Administrative Agent may agree in its sole discretion) of (i) the
Closing Date, with respect to fee-owned real property owned as of the Closing
Date and (ii) the date new fee-owned real property is acquired by a Loan Party,
cause all fee-owned real property (other than Excluded Property) owned by each
Loan Party to be subject at all times to a valid and, subject to any filing
and/or recording referred to herein, enforceable Lien on, and security interest
in, such fee-owned real property that is prior and superior in right to any
other Lien in favor of the Administrative Agent, for the benefit of the holders
of the Obligations, to secure the Obligations as required by the Collateral
Documents (subject to Liens permitted by Section 7.2) and, in connection with
the foregoing, deliver to the Administrative Agent such documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, Real
Property Security Documents and favorable opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.
 
Section 5.12 Cash Management . The Borrower shall, and shall cause its Domestic
Subsidiaries to, maintain all cash management and treasury business (other than
Excluded Accounts) with SunTrust Bank or another Lender or any of their
respective Affiliates, including, without limitation, all deposit accounts,
disbursement accounts, investment accounts and lockbox accounts. Each account
maintained with a Lender (or any of its Affiliates) other than SunTrust Bank
shall be subject to an account control agreement to the extent required under
Section 5.11(c).
Section 5.13 Healthcare Matters . The Borrower and its Subsidiaries shall
maintain without restriction, and shall cause each employee and contractor of
the Borrower or any Subsidiary to maintain without restriction, at all times all
necessary registrations, permits, licenses, franchises, authorizations and
clearances of all federal, state and local governmental or regulatory
authorities as are required or necessary (i) for the Borrower and its
Subsidiaries to own their respective properties and to conduct their respective
business as of any date of determination in each jurisdiction in which each does
business as of the Closing Date and (ii) own and operate any business acquired
in each jurisdiction in which such business is located, except in each of
clauses (i) and (ii) where the failure to maintain any such necessary
registrations, permits, licenses, franchises, authorizations and clearances of
all federal, state and local governmental or regulatory authorities as are
required or necessary, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
ARTICLE VI
FINANCIAL COVENANTS
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
 
77

 
Section 6.1 Consolidated Total Leverage Ratio . Permit the Consolidated Total
Leverage Ratio as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2016, to be greater than (a) for each Fiscal
Quarter ending from September 30, 2016 through and including June 30, 2017,
3.50:1.00, (b) for each Fiscal Quarter ending from September 30, 2017 through
and including June 30, 2018, 3.25:1.00, and (c) for each Fiscal Quarter ending
thereafter, 3.00:1.00; provided, however, that the Consolidated Total Leverage
Ratio levels set forth above may, at the election of the Borrower and upon
written notice to the Administrative Agent prior to the consummation of any
Qualified Permitted Acquisition, be increased by 0.25:1.00 (a “quarter-turn”) in
connection with one or more Permitted Acquisitions made within a twelve (12)
month period with aggregate cash and non-cash consideration (including assumed
Indebtedness, the good faith estimate by the Borrower of the maximum amount of
any deferred purchase price obligations (including the Borrower’s good faith
estimate of any anticipated earn-out obligations) and Capital Stock) paid in
connection therewith in excess of $20,000,000 (each such Permitted Acquisition,
whether individually satisfying such consideration threshold amount or
satisfying such consideration threshold amount when taken together with other
Permitted Acquisitions made within a twelve (12) month period, a “Qualified
Permitted Acquisition”), with a 0.25:1.0 step-down (returning the required
Consolidated Total Leverage Ratio to the then otherwise required ratio) for the
period of four Fiscal Quarters ending with the second Fiscal Quarter ending
after the period of four Fiscal Quarters for which the maximum Consolidated
Total Lever Ratio was first increased by 0.25:1.00 (a “quarter-turn”) pursuant
to this Section 6.1; provided further that, (x) in any event, the maximum
Consolidated Total Leverage Ratio for any period of four Fiscal Quarters shall
not be increased to be greater than 0.25:1.00 (a “quarter-turn”) more than the
otherwise required Consolidated Total Leverage Ratio as provided above, (y) the
Consolidated Total Leverage Ratio levels shall not be increased pursuant to the
foregoing proviso on more than two (2) occasions in the period from the Closing
Date through the Revolving Commitment Termination Date and (z) following any
increase in the Consolidated Total Leverage Ratio level pursuant to the
foregoing proviso, no subsequent increase in the Consolidated Total Leverage
Ratio level pursuant to the foregoing proviso may be made until after the
required Consolidated Total Leverage Ratio has been at the applicable level set
forth above (without giving effect to any increase pursuant to the foregoing
proviso) for at least one full Fiscal Quarter.
 
Section 6.2 Consolidated Fixed Charge Coverage Ratio . Permit a Consolidated
Fixed Charge Coverage Ratio as of the end of each Fiscal Quarter, commencing
with the Fiscal Quarter ending September 30, 2016, to be less than 1.50:1.00.
ARTICLE VII
NEGATIVE COVENANTS
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
Section 7.1 Indebtedness and Preferred Equity . Create, incur, assume or suffer
to exist any Indebtedness, except:
(a) Indebtedness created pursuant to the Loan Documents;
(b) Indebtedness of the Borrower or any Subsidiary existing on the date hereof
and set forth on Schedule 7.1 and any Permitted Refinancing thereof;
(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvements, and any Permitted Refinancing
thereof; provided further, that the aggregate principal amount of such
Indebtedness does not exceed $4,000,000 at any time outstanding;
 
78

 
(d) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Loan Party shall be
subject to Section 7.4;
(e) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 7.4;
(f) Hedging Obligations permitted by Section 7.11;
(g) Permitted Subordinated Debt;
(h) Convertible Note Indebtedness, so long as the Convertible Note Indebtedness
remains subject to the terms of the Convertible Note Subordination Agreement;
(i) (i) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Closing Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition after the
Closing Date; provided that, in each case, such Indebtedness exists at the time
such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, and (ii) Permitted Refinancings in respect of
Indebtedness assumed pursuant to clause (ii) above; provided further that the
aggregate principal amount of Indebtedness permitted by this clause (j) shall
not exceed $2,500,000 at any time outstanding; and
(j) unsecured Indebtedness of the Borrower or its Subsidiaries of a type not
contemplated in the foregoing in an aggregate principal amount not to exceed
$2,500,000 at any time outstanding.
Section 7.2 Negative Pledge . Create, incur, assume or suffer to exist any Lien
on any of its assets or property now owned or hereafter acquired, except:
(a) Liens securing the Obligations pursuant to the Loan Documents and any Liens
on cash or deposits granted in favor of an Issuing Bank to Cash Collateralize
any Defaulting Lender’s participation in Letters of Credit as contemplated by
this Agreement;
(b) Permitted Encumbrances;
(c) any Liens on any property or assets of the Borrower or its Subsidiaries
existing on the Closing Date and set forth on Schedule 7.2; provided, that such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary;
(d) Liens securing Indebtedness incurred pursuant to Section 7.1(i); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost (negotiated on an arm’s length basis) of the property
being acquired on the date of acquisition and (iii) such Liens attached to such
property concurrently with or within ninety (90) days after the acquisition
thereof;
 
79

 
(e) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secured Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within ninety (90) days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets; and
(f) extensions, renewals, or replacements of any Lien referred to in clauses (a)
through (e) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and
(g) other Liens affecting property with an aggregate fair value not to exceed
$2,500,000 at any time, provided that no such Lien shall extend to or cover any
Collateral.
Section 7.3 Fundamental Changes .
(a) Merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or any line of business or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Event of Default shall have occurred and be
continuing (except, in the case of an Acquisition subject to the Incremental
Funds Certain Provision, in which case there is no Default or Event of Default
immediately before or immediately after execution and delivery of the applicable
Acquisition Agreement and there is no Specified Event of Default at the date the
applicable Permitted Acquisition is consummated) (i) the Borrower or any
Subsidiary may merge with a Person pursuant to a Permitted Acquisition if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Guarantor, the Guarantor shall
be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to any Loan Party
and (iv) any Subsidiary (other than a Guarantor) may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that (x) its assets are all disposed of pursuant to Section
2.12(a) and (y) any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.
(b) Engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
Section 7.4 Investments, Loans, Etc. Make any Investment except:
(a) Investments existing on the date hereof and set forth on Schedule 7.4
(including Investments in Subsidiaries);
(b) Permitted Investments;
 
80

 
(c) Guarantees by Borrower or any Subsidiary constituting Indebtedness permitted
by Section 7.1;
(d) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of any Subsidiary that is not a Guarantor (including all
such Investments and Guarantees existing on the Closing Date) shall not exceed
$2,000,000 at any time outstanding;
(e) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business; provided, that the aggregate
amount of all such loans and advances does not exceed $500,000 in the aggregate
at any time outstanding;
(f) Hedging Transactions permitted by Section 7.11;
(g) Permitted Acquisitions; and
(h) other Investments which in the aggregate do not exceed $2,500,000 in any
Fiscal Year.
Section 7.5 Restricted Payments . Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment; provided, that, so long as no
Default or Event of Default has occurred and is continuing at the time of such
Restricted Payment or would result therefrom, the Borrower may declare or make,
directly or indirectly:
(a) dividends payable by the Borrower solely in shares of any class of its
common stock;
(b) redemptions or repurchases of Capital Stock in the Borrower made solely in
shares of any class of its common stock;
(c) Restricted Payments made by any Subsidiary to Persons that own Capital Stock
in such Subsidiary, on a pro rata basis according to their respective holdings
of the type of Capital Stock in respect of which such Restricted Payment is
being made with any other shareholders if such Subsidiary is not wholly owned by
the Borrower and other wholly owned Subsidiaries; and
(d) redemptions or repurchases of Capital Stock in the Borrower from employees
and former employees of the Borrower and in connection with the Borrower’s share
repurchase program as in effect on the Closing Date (i) in an aggregate amount
of all such redemptions or repurchases made pursuant to this Section 7.5(d) in
any Fiscal Year not to exceed $2,500,000 or (ii) in an unlimited amount, so long
as, after giving effect to any such redemption or repurchase on a Pro Forma
Basis, (A) the Borrower shall be in compliance with the financial covenant set
forth in Section 6.2 and (B) the Consolidated Total Leverage Ratio shall be at
least 0.25:1.00 (a “quarter-turn”) less than the maximum Consolidated Total
Leverage Ratio specified in Section 6.1 for the period of four (4) Fiscal
Quarters most recently ended prior to the date of determination for which
financial statements were delivered under Section 5.1(a) or (b), in each case,
as detailed in a Pro Forma Compliance Certificate delivered to the
Administrative Agent at least five (5) days (or such shorter period as may be
agreed to by Administrative Agent) prior to any such redemption or repurchase.
 
81

 
Section 7.6 Payment on Indebtedness . Prepay, redeem, purchase, defease or
otherwise satisfy or obligate itself to do so prior to the scheduled maturity
thereof in any manner (including by the exercise of any right of setoff), or
make any payment in violation of any subordination, standstill or collateral
sharing terms of or governing Convertible Note Indebtedness or any Permitted
Subordinated Debt, provided that the Borrower may:
(a)           pay scheduled payments of interest on the Convertible Note
Indebtedness, subject to the applicable Convertible Note Subordination
Agreement;
(b)           satisfy the Convertible Note Indebtedness through conversion of
the Convertible Note Indebtedness into common Capital Stock in accordance with
the terms of the Convertible Note Purchase Agreement and Convertible Note
Subordination Agreement, so long as no cash payment, other than accrued and
unpaid interest, is made by any Loan Party on account of or in connection with
such satisfaction (whether conversion premium, prepayment or otherwise) of any
principal amount then outstanding, except on the maturity date thereof;
(c)           prepay, pay, redeem, purchase, defease or otherwise satisfy all or
any portion of the Convertible Note Indebtedness, so long as, in the case of
this clause (y), at the time of such prepayment, (A) no Default or Event of
Default then exists or would arise therefrom, (B) after giving effect thereto on
a Pro Forma Basis, (1) the Loan Parties are in compliance with the financial
covenant set forth in Section 6.2 and (2) the Consolidated Total Leverage Ratio
is 0.50 to 1.00 (a “half turn”) less than the applicable covenant level set
forth in Section 6.1 and (C) all representations and warranties contained in
Article IV and the other Loan Documents are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect), except (1) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) as of such earlier date
and (2) for representations and warranties that may have become untrue or
inaccurate solely because of changes permitted by the terms of this Agreement;
and
(d)           pay scheduled payments of principal and interest on the Permitted
Subordinated Debt, subject to the applicable Subordinated Debt Documents.
Section 7.7 Sale of Assets . Make any Asset Sale or enter into any agreement to
make any Asset Sale, except for Asset Sales for which (a) at least 75% of the
consideration paid in connection therewith shall be cash or Permitted
Investments paid contemporaneously with consummation of the transaction and
shall be in an amount not less than the fair market value of the property
disposed of, (b) the Net Cash Proceeds thereof are applied to repayment of the
Loans to the extent required under Section 2.12(a), (c) such transaction does
not involve the sale or other disposition of Capital Stock in any Subsidiary
(except as contemplated in clause (g) of the definition of “Asset Sale” in
Section 1.1), (d) such transaction does not involve a sale or other disposition
of receivables other than (i) receivables owned by or attributable to other
property concurrently being disposed of in a transaction otherwise permitted
under this Section 7.7 or (ii) as contemplated under clause (d) of the
definition of “Asset Sale” in Section 1.1, and (e) the aggregate net book value
of all of the assets sold or otherwise disposed of by the Loan Parties and their
Subsidiaries in all such transactions shall not exceed 5% of Consolidated Total
Assets during the term of this Agreement.
Section 7.8 Transactions with Affiliates . Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Loan Parties and (c) any Restricted Payment
permitted by Section 7.5.
 
82

 
Section 7.9 Restrictive Agreements . Enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by Law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or Capital Lease
Obligations permitted by this Agreement so long as such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provision in leases and other
contracts restricting the assignment thereof.
Section 7.10 Sale and Leaseback Transactions . Enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.
Section 7.11 Hedging Transactions . Enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities and not for
speculative purposes.
Section 7.12 Amendments to Certain Documents .
(a)           Amend, modify or change in any manner any term or condition of any
Subordinated Debt Documents or Convertible Note Documents, or give any consent,
waiver or approval thereunder; provided that the Subordinated Debt Documents or
Convertible Note Documents may be amended or modified to extend the amortization
or maturity of the indebtedness evidenced thereby, reduce the interest rate
thereon, or otherwise amend or modify the terms thereof so long as the terms of
any such amendment or modification are not adverse in any material respect to
the Borrower, any Subsidiary, or to the Administrative Agent and the Lenders; or
(c)           Amend, modify or waive any of its rights in a manner materially
adverse to the Lenders or any Loan Party under (i) its Organization Documents or
(ii) any Material Agreements.
 
Section 7.13 Accounting Changes . Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.
Section 7.14 Government Regulation . The Borrower will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable Law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.
 
83

 
Section 7.15 Ownership of Subsidiaries . Notwithstanding any other provisions of
this Agreement to the contrary, the Borrower will not, and will not permit any
of the Subsidiaries to permit any Subsidiary to issue or have outstanding any
shares of preferred Capital Stock.
Section 7.16 Use of Proceeds .
(a) Use any part of the proceeds of any Loan, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X.
(b) Request any Borrowing or Letter of Credit, or use or allow its respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party.
Section 7.17 Sanctions and Anti-Corruption Laws . Request any Loan or Letter of
Credit or use the proceeds of any Loan and/or Letter of Credit (a) to fund,
finance or facilitate any activities of or business with any Sanctioned Person
or in any Sanctioned Country, (b) that will result in a violation by any Person
(including any Person participating in the transaction, whether as an Arranger,
the Administrative Agent, any Lender (including a Swingline Lender) or any
Issuing Bank or otherwise) of Sanctions or (c) that would in any manner violate
any Anti-Corruption Laws.
ARTICLE VIII

EVENTS OF DEFAULT
Section 8.1 Events of Default . If any of the following events (each an “Event
of Default”) shall occur:
(a) any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or
 
84

 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect (other than a representation or warranty
that is expressly qualified by a Material Adverse Effect or materiality, in
which case such representation or warranty shall prove to be incorrect in all
respects) when made or deemed made or submitted; or
(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2, 5.3 (as to the existence of any Loan Party) 5.7,
5.9 or Articles VI or VII; or
(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document or related to any Bank Product
Obligation, and such failure shall remain unremedied for thirty (30) days after
the earlier of (i) any Responsible Officer of any Loan Party becomes aware of
such failure, or (ii) written notice thereof shall have been given to any Loan
Party by the Administrative Agent or any Lender; or
(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Material Indebtedness; or any such Material Indebtedness shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Material Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or
(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or
 
85

 
(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, would
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $2,500,000; or
(k) any judgment or order for the payment of money in excess of $2,500,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), individually or in
the aggregate, shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that would reasonably be expected to have a Material Adverse
Effect, and there shall be a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
(m) a Change in Control shall occur or exist; or
(n) any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under any of the Subordinated Debt
Documents or Convertible Note Documents (even if, for avoidance of doubt, such
default shall have occurred as a result of the failure of any obligor thereunder
to make a payment required under the Subordinated Debt Documents or Convertible
Note Documents which payment is not permitted to be made as a result of Section
7.6 of this Agreement or of any section of the Convertible Note Subordination
Agreement), or any of the Subordinated Debt Documents or Convertible Note
Documents shall cease to be in full force and effect or the validity or
enforceability thereof is disaffirmed by or on behalf of any subordinated lender
party thereto, or any Obligations fail to constitute “Senior Debt” (or similar
or analogous term) for purposes of any of the Subordinated Debt Documents or
Convertible Note Documents, or all or any part of the Convertible Note
Indebtedness or Permitted Subordinated Debt is accelerated, is declared to be
due and payable is required to be prepaid or redeemed, in each case prior to the
stated maturity thereof; or
(o) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect or ceases
to give the Administrative Agent any material part of the Liens purported to be
created thereby; or any Loan Party or any Person acting by or on behalf of any
Loan Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document. then, and in every such event (other than an event with
respect to the Borrower described in clause (g) or (h) of this Section 8.1) and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and upon the written request of the Required Lenders shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, whereupon the Commitment of each
Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Loans then outstanding, and all other Obligations owing
hereunder, to be, whereupon the same shall become, due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at Law or in
equity; and that, if an Event of Default specified in either clause (g) or (h)
shall occur, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
 
86

 
Section 8.2 Application of Funds .
After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (g) or (h) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(b) second, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Banks then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;
(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(d) fourth, to the fees due and payable under Sections 2.14(b) and (c) of this
Agreement and interest then due and payable under the terms of this Agreement,
until the same shall have been paid in full;
(e) fifth, to the aggregate outstanding principal amount of the Term Loans
(allocated among the Term Loan Lenders in respect of their Pro Rata Shares), to
the aggregate outstanding principal amount of the Revolving Loans, the LC
Exposure, the Net Mark-to-Market Exposure (to the extent secured by Liens) and
the Bank Product Obligations of the Borrower and its Subsidiaries, until the
same shall have been paid in full, allocated pro rata among any Lender, any
Lender-Related Hedge Provider and any Bank Product Provider, based on their
respective Pro Rata Shares of the aggregate amount of such Revolving Loans, LC
Exposure, Net Mark-to-Market Exposure (to the extent secured by Liens) and Bank
Product Obligations;
(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to 102% of
the LC Exposure after giving effect to the foregoing clause fifth; and
 
87

 
(g) to the extent any proceeds remain, to the Borrower or other parties lawfully
entitled thereto.
All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Banks and the Revolving Lenders as Cash
Collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).
 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.2.
 
Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider.  Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a Lender party hereto.
 
Section 8.3 Borrower’s Right to Cure.
(a)           Notwithstanding anything to the contrary contained in Section 8.1,
in the event that the Loan Parties fail (or, but for the operation of this
Section 8.3, would fail) to comply with the requirements of the covenants set
forth in Article VI, until the expiration of the 10th Business Day subsequent to
the date the Compliance Certificate is required to be delivered pursuant to
Section 5.1(d)) (such period of ten (10) Business Days, the “Cure Period”), the
Borrower shall have the right to receive a cash equity contribution that does
not take the form of Disqualified Capital Stock from any Person for cash which
it may specify as an increase to Consolidated EBITDA (such equity contribution,
a “Specified Equity Contribution”), and upon the receipt by the Borrower of such
Specified Equity Contribution within the Cure Period and application thereof as
a mandatory prepayment as provided in Section 8.3(b)(vi) below, the covenants
set forth in Article VI shall be recalculated giving effect to the following pro
forma adjustments (collectively, the “Cure Right”):
 
(i)           Consolidated EBITDA shall be increased for the applicable Fiscal
Quarter (the “Applicable Quarter”) and any period of four Fiscal Quarters that
includes the Applicable Quarter, solely for the purpose of measuring the
covenants set forth in Article VI, and not for any other purpose under this
Agreement, by an amount equal to the Specified Equity Contribution; and
 
(ii)           If, after giving effect to the foregoing recalculations, the Loan
Parties shall then be in compliance with the requirements of the covenants set
forth in Article VI, the Loan Parties shall be deemed to have satisfied the
requirements of the covenants set forth in Article VI as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the covenant set
forth in Article VI that had occurred shall be deemed cured for the purposes of
this Agreement.
 
 
88

 
(b)           Notwithstanding anything herein to the contrary, (i) the Loan
Parties shall provide notice to the Administrative Agent of its intention to
exercise the Cure Right (the “Cure Notice”) no later than the date that is eight
(8) Business Days after the date on which the Compliance Certificate is required
to be delivered pursuant to Section 5.1(d), and the Specified Equity
Contribution must actually be received during the Cure Period, (ii) the
Specified Equity Contribution shall be no greater than the amount required for
purposes of complying with the applicable financial covenants in Article VI,
(iii) Indebtedness repaid with the proceeds of an issuance of Capital Stock
(other than Disqualified Capital Stock) effected in connection with the exercise
of a Cure Right pursuant to this Section 8.3 shall be deemed to be unrepaid for
purposes of calculating the applicable financial covenants specified in Article
VI for any period of four Fiscal Quarters that includes the Applicable Quarter,
(iv) the Specified Equity Contribution received pursuant to any exercise of the
Cure Right shall be disregarded for purposes of determining any available basket
under any covenant in this Agreement, the calculation of the Applicable Margin
at any time and/or compliance with (or meeting requirement threshold under) the
financial covenants set forth in Article VI on a Pro Forma Basis for any other
purpose of this Agreement, (v) the Cure Right may be exercised no more than one
time during the term of this Agreement, (vi) 100% of the Net Cash Proceeds
received by the Loan Parties in connection with the exercise of a Cure Right
hereunder shall be applied as a mandatory prepayment of the Loans in accordance
with Section 2.12(d), (vii) unless (A) the Borrower or any other Loan Party has
stated in writing that it does not intend to cause a Specified Equity
Contribution to be provided or failed to deliver the Cure Notice as provided in
clause (b)(i) above or (B) the Event of Default is precluded from being cured
pursuant to this Section 8.3 because of clause (b)(i) or (b)(v) above, following
receipt of the Cure Notice as provided in clause (b)(i) above, neither the
Administrative Agent nor any Lender shall exercise any remedy under the Loan
Documents (for the avoidance of doubt, including the institution of Default
Interest) or applicable Laws on the basis of an Event of Default caused solely
by the failure of the Loan Parties to comply with Article VI until the second
Business Day immediately following the end of the Cure Period (the “Standstill
Period”) and (viii) during the Standstill Period (unless and until the Event of
Default is cured pursuant to this Section 8.3), the Borrower shall not request,
and the Lenders shall not be required to make, (A) any Loans or issue any
Letters of Credit or (B) any conversions from Base Rate Loans into Eurodollar
Loans or continuations of Eurodollar Loans (which shall automatically convert
into Base Rate Loans at the end of the applicable Interest Period).
 
ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.1 Appointment of Administrative Agent .
(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
IX shall apply to any such sub-agent, attorney-in-fact or Related Party and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.
 
89

 
(b) Each of the Issuing Banks shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Required Lenders to act for such Issuing Bank with respect
thereto; provided that each of the Issuing Banks shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included such Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to such Issuing
Bank.
Section 9.2 Nature of Duties of Administrative Agent . The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
90

 
Section 9.3 Lack of Reliance on the Administrative Agent . Each of the Lenders,
the Swingline Lender and the Issuing Banks acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Banks also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.
Section 9.4 Certain Rights of the Administrative Agent . If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
Section 9.5 Reliance by Administrative Agent . The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
Section 9.6 The Administrative Agent in its Individual Capacity . The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.
Section 9.7 Successor Administrative Agent .
(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower, provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a commercial bank organized under
the laws of the United States or any state thereof or a bank which maintains an
office in the United States.
 
91

 
(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within forty-five (45) days after written notice is given of
the retiring Administrative Agent’s resignation under this Section 9.7, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then each of the Issuing Banks and
the Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as an Issuing Bank or as Swingline Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).
Section 9.8 Withholding Tax . To the extent required by any applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
Section 9.9 Administrative Agent May File Proofs of Claim .
(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and its agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Section 10.3) allowed in such judicial proceeding; and
 
92

 
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.
(c) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
Section 9.10 Authorization to Execute Other Loan Documents . Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents and any
subordination agreements) other than this Agreement.
Section 9.11 Collateral and Guaranty Matters . The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 102% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 11.2; and
(b) to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section
9.11. In each case as specified in this Section 9.11, the Administrative Agent
is authorized, at the Borrower’s expense, to execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the Liens granted under
the applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
 
93

 
Section 9.12 No Other Duties, etc. . Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, documentation agents or
syndication agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.
Section 9.13 Right to Realize on Collateral and Enforce Guarantee . Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, use and apply any of the Obligations as
a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
Section 9.14 Hedging Obligations and Bank Product Obligations . No Bank Product
Provider or Lender-Related Hedge Provider that obtains the benefits of Section
8.2, the Collateral Documents or any Collateral by virtue of the provisions
hereof or of any other Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations and Hedging Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Product
Provider or Lender-Related Hedge Provider, as the case may be.
ARTICLE X

THE GUARANTY
Section 10.1 The Guaranty . Each of the Guarantors hereby jointly and severally
guarantees to the Administrative Agent, each Lender, each Affiliate of a Lender
that enters into Bank Products or a Hedging Transaction with the Borrower or any
Subsidiary, and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations is not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 
94

 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
Section 10.2 Obligations Unconditional . The obligations of the Guarantors under
Section 10.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;
(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or
(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.
 
95

 
Section 10.3 Reinstatement . The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.
Section 10.4 Certain Additional Waivers . Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.
Section 10.5 Remedies . The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 9.2 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.2) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.
Section 10.6 Rights of Contribution . The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until the Obligations have
been paid in full and the Commitments have terminated.
Section 10.7 Guarantee of Payment; Continuing Guarantee . The guarantee in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.
Section 10.8 Keepwell . Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section (18)(A)(v)(II) of the Commodity Exchange Act.
 
96

 
ARTICLE XI
MISCELLANEOUS
Section 11.1 Notices .
(a) Written Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
To any Loan Party:                        Cross Country Healthcare, Inc.
6551 Park of Commerce Blvd.
Boca Raton, FL 33487
Attention: William J. Burns
Facsimile: (855) 322-1199
Email: wburns@crosscountry.com
 
To the Administrative Agent: 
SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170
Email: agency.services@suntrust.com
 
With copies (for
information purposes only) to: 
SunTrust Bank
777 Brickell Avenue/2nd Floor
Miami, Florida 33131
Attention: Mr. Shawn Wilson
Facsimile: (305) 579-7133
Email: shawn.p.wilson@suntrust.com
 
To SunTrust Bank, in its
capacity as an Issuing Bank: 
SunTrust Bank
245 Peachtree Center Avenue/17th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Facsimile: (404) 588-8129
 
To the Swingline Lender: 
SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170
 
To any other Lender: To the address or facsimile number, set forth in the
Administrative Questionnaire or the Assignment and Acceptance executed by such
Lender.
 
 
97

 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, an Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 11.1.
 
(i) Any agreement of the Administrative Agent, the Issuing Banks and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Banks and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Banks and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Banks and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Banks and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Banks and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Banks and the Lenders
to be contained in any such telephonic or facsimile notice.
(b) Electronic Communications.
(i) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II unless such Lender or such
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
98

 
(iii) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on the Platform.
(iv) The Platform used by the Administrative Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section 11.1, including
through the Platform.
Section 11.2 Waiver; Amendments .
(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between any Loan Party and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents (other than the Fee Letter), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that
 
99

 
(i) no amendment or waiver shall:
(A) increase the Commitment of any Lender without the written consent of such
Lender;
(B) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend (x) the
definition of “Default Interest” or waive any obligation of the Borrower to pay
interest at Default Interest or increased Letter of Credit Fees pursuant to
Section 2.14(c) and (y) amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or to reduce any fee payable hereunder;
(C) postpone the date fixed for any payment of any principal of, or interest on,
any Loan or LC Disbursement or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby;
(D) change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change the provisions of Section 8.2,
without the written consent of each Lender;
(E) change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders that are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;
(F) release the Borrower, or release all or substantially all of the Guarantors
or limit the liability of all or substantially all of the Guarantors under the
Guaranty, without the written consent of each Lender; or
(G) release all or substantially all of the Collateral securing any of the
Obligations, without the written consent of each Lender or agree to subordinate
any Lien in such collateral to any other creditor of the Borrower or any
Subsidiary;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or any Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that the
Commitment of such Lender may not be increased or extended, and amounts payable
to such Lender hereunder may not be permanently reduced without the consent of
such Lender (other than reductions in fees and interest in which such reduction
does not disproportionately affect such Lender); (ii) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.18, 2.19, 2.20 and 11.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement; (iii) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein; and (iv) the Required Lenders shall determine whether or not to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
 
 
100

 
Section 11.3 Expenses; Indemnification .
(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent, the Arranger and their Affiliates,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of one counsel for the Administrative Agent, the Arranger and
their Affiliates (and, to the extent deemed reasonably necessary by the
Administrative Agent or the Arranger, special and one local counsel in each
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket costs and expenses, including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
counsel for the Administrative Agent, the Arranger, the Issuing Banks and the
Lenders (and, to the extent deemed reasonably necessary by such parties, special
and one local counsel in each jurisdiction and, in the event of an actual or
potential conflict of interest, one additional counsel for each of the foregoing
subject to such conflict), incurred by the Administrative Agent, the Arranger,
any Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit.
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger, each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
one counsel for the Indemnitees (and special and one local counsel for the
Indemnitees in each applicable jurisdiction deemed reasonably necessary by the
Indemnitees, and in the event of an actual or potential conflict of interest,
one additional counsel for each Indemnitee subject to such conflict)), and shall
indemnify and hold harmless each Indemnitee from all reasonable and documented
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any actual or alleged Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted (x) from the gross negligence, bad faith or willful
misconduct of such Indemnitee (including any Related Party of such Indemnitee),
(y) any settlement of any investigation, litigation or other proceeding (or
expenses solely in respect of such settlement) effected without the Borrower’s
prior written consent (which consent shall not be unreasonably withheld, delayed
or conditioned), provided that if settled with the Borrower’s prior written
consent, or if there is a final judgment against an Indemnitee in any such
investigation, litigation or other proceeding, the Borrower shall indemnify and
hold harmless each Indemnitee to the extent and in the manner set forth above or
(z) disputes arising solely among Indemnitees, other than (A) disputes involving
SunTrust Bank solely in its capacity as Administrative Agent or the Arranger in
its capacities as lead arranger and/or bookrunner hereunder and (B) claims
arising out of any act or omission of the Borrower or any of its Subsidiaries or
Affiliates. This Section 11.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
 
101

 
(c) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, any Issuing Bank or the Swingline Lender under
clause (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such.
(d) To the extent permitted by applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
(e) All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.
 
102

 
Section 11.4 Successors and Assigns .
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section 11.4, (ii) by way
of participation in accordance with the provisions of clause (d) of this
Section11.4 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) of this Section 11.4 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section 11.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in clause (b)(i)(A) of this Section 11.4, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents in writing (each such consent not to
be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.4 and, in
addition:
 
103

 
(A) the written consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
(B) the written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund and
(y) assignments by Defaulting Lenders; and
(C) the written consent of each of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the written
consent of the Swingline Lender (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving
Commitments.
(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.
(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B)(v).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.4, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (a) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.4.
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has actually been delivered by
the assigning Lender (through the Administrative Agent) to the Borrower, unless
such consent is expressly refused by the Borrower prior to such fifth Business
Day.
 
 
104

 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Banks
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, the Issuing Banks
and the Swingline Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any Guarantor or limit the liability of any such Guarantor
under any Guaranty without the written consent of each Lender except to the
extent such release is expressly provided under the terms of this Agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(g) (it being
understood that the documentation required under Section 2.20(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 11.4; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.24 and 2.25 as if it were an assignee under clause
(b) of this Section 11.4; and (B) shall not be entitled to receive any greater
payment under Sections 2.18 or 2.20, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provision of
Section 2.25 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
105

 
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 11.5 Governing Law; Jurisdiction; Consent to Service of Process .
(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the Law of the State of New York.
(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
106

 
(c) Each Loan Party irrevocably and unconditionally waives any objection that it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in clause (b) of this Section 11.5 and brought in any court
referred to in clause (b) of this Section 11.5. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 11.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by Law.
Section 11.6 WAIVER OF JURY TRIAL . EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.6.
Section 11.7 Right of Setoff . In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and each Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and such Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or such Issuing Bank, as the
case may be, irrespective of whether such Lender or such Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each of
the Lenders and the Issuing Banks agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender and such Issuing Bank, as the case may be; provided, that the failure to
give such notice shall not affect the validity of such set-off and application.
Each of the Lenders and the Issuing Banks agrees to apply all amounts collected
from any such set-off to the Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or such Issuing Bank.
Section 11.8 Counterparts; Integration . This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by facsimile transmission or by any other electronic
imaging means (including .pdf), shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document.
 
107

 
Section 11.9 Survival . All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 11.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.
Section 11.10 Severability . Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 11.11 Confidentiality . Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, any such Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 11.11, or which becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 11.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) any rating agency, (viii) the CUSIP Service Bureau or
any similar organization, or (ix) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
 
108

 
Section 11.12 Interest Rate Limitation . Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.
Section 11.13 Waiver of Effect of Corporate Seal . Each Loan Party represents
and warrants to the Administrative Agent and the Lenders that neither it nor any
other Loan Party is required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to any Law, agrees that this Agreement is
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.
Section 11.14 Patriot Act . The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.
Section 11.15 No Advisory or Fiduciary Responsibility . In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates' understanding that that:  (i) (A) the services
regarding this Agreement  provided by the Administrative Agent, the Arranger
and/or the Lenders are arm’s-length commercial transactions between  Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) each
of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and  by the other Loan Documents; (ii)
(A) each of the Administrative Agent, the Arranger and the Lenders  is and has
been acting solely as a principal and,  except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arranger and any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates  with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii)  the Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent, the Arranger and the Lenders has no obligation to disclose
any of such interests to  Borrower, any other Loan Party of any of their
respective Affiliates.  To the fullest extent permitted by Law, each of Borrower
and the other Loan Parties hereby waive and release, any claims that it may have
against the Administrative Agent, the Arranger and each Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
109

 
Section 11.16 Electronic Execution of Assignments and Certain Other Documents .
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 11.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions . Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
 
 
 
(remainder of page left intentionally blank)
 
 
110

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:                                                                   
CROSS COUNTRY HEALTHCARE, INC.,
a Delaware corporation
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Chief Financial Officer
 
GUARANTORS:                                                               CEJKA
SEARCH, INC.,
a Delaware corporation
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
CROSS COUNTRY STAFFING, INC.,
a Delaware corporation
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
MDA HOLDINGS, INC.,
a Delaware corporation
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
ASSIGNMENT AMERICA, LLC,
a Delaware limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
TRAVEL STAFF, LLC,
a Delaware limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
LOCAL STAFF, LLC,
a Delaware limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
MEDICAL DOCTOR ASSOCIATES, LLC,
a Delaware limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC,
a Delaware limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
OWS, LLC,
a Delaware limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
NEW MEDISCAN II, LLC,
a California limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
MEDISCAN NURSING STAFFING, LLC,
a California limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:         Vice President
 
MEDISCAN DIAGNOSTIC SERVICES, LLC,
a California limited liability company
 
 
 
By:             /s/ William J. Burns______________
Name:       William J. Burns
Title:          Vice President
 
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
ADMINISTRATIVE SUNTRUST BANK,
AGENT: as Administrative Agent, as an Issuing Bank, as Swingline Lender and as a
Lender
 
 
 
By:             /s/ Sheryl Squires Kerley_________
Name:       Sheryl Squires Kerley
Title:         Vice President
 
 
 
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
LENDERS:                                                                            BMO
HARRIS BANK, N.A.
 
 
 
By:             /s/ L.M. Junior Del Brocco_______
Name:       L.M. Junior Del Brocco
Title:         Director
 
 
 
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
BANK UNITED, N.A.
 
 
 
By:             /s/ Vanessa C. Civalero___________
Name:       Vanessa C. Civalero
Title:         Senior Vice President
 
 
 
 
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
FIFTH THIRD BANK
 
 
 
By:             /s/ John McChesney______________
Name:       John McChesney
Title:         Officer
 
 
 
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
BANK OF AMERICA, N.A.
 
 
 
By:             /s/ E. Mark Hardison______________
Name:       Mark Hardison
Title:         Senior Vice President
 
 
 
 
 
  CREDIT AGREEMENT
  CROSS COUNTRY HEALTHCARE, INC.

 
CADENCE BANK
 
 
 
By:             /s/ William H. Crawford___________
Name:       William H. Crawford
Title:         Executive Vice President
 
 
 
 
 
